
	
		111th CONGRESS
		1st Session
		S. 1392
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To authorize appropriations for fiscal year
		  2010 for military construction, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Military Construction Authorization
			 Act for Fiscal Year 2010.
		2.Table of contents
			The table of contents for this Act is as
			 follows:
				
					Sec. 1. Short title.
					Sec. 2. Table of
			 contents.
					Sec. 3. Congressional defense
			 committees.
					DIVISION B—Military Construction
			 Authorizations
					Sec. 2001. Short
			 title.
					Sec. 2002. Expiration of
			 authorizations and amounts required to be specified by law.
					Sec. 2003. Effective
			 date.
					Sec. 2004. Funding
			 tables.
					Sec. 2005. Technical corrections regarding certain military
			 construction projects, New Mexico.
					TITLE XXI—Army
					Sec. 2101. Authorized Army
			 construction and land acquisition projects.
					Sec. 2102. Family
			 housing.
					Sec. 2103. Improvements to
			 military family housing units.
					Sec. 2104. Authorization of
			 appropriations, Army.
					Sec. 2105. Extension of
			 authorizations of certain fiscal year 2006 projects.
					TITLE XXII—Navy
					Sec. 2201. Authorized Navy
			 construction and land acquisition projects.
					Sec. 2202. Family
			 housing.
					Sec. 2203. Improvements to
			 military family housing units.
					Sec. 2204. Authorization of
			 appropriations, Navy.
					Sec. 2205. Modification and
			 extension of authority to carry out certain fiscal year 2006
			 project.
					TITLE XXIII—Air Force
					Sec. 2301. Authorized Air Force
			 construction and land acquisition projects.
					Sec. 2302. Family
			 housing.
					Sec. 2303. Improvements to
			 military family housing units.
					Sec. 2304. Authorization of
			 appropriations, Air Force.
					Sec. 2305. Extension of
			 authorizations of certain fiscal year 2007 projects.
					Sec. 2306. Extension of
			 authorizations of certain fiscal year 2006 projects.
					Sec. 2307. Temporary prohibition
			 on use of funds for military construction improvements, Palanquero Air Base,
			 Colombia.
					Sec. 2308. Conveyance to Indian tribes of certain housing
			 units.
					TITLE XXIV—Defense
			 Agencies
					Subtitle A—Defense Agency
			 Authorizations
					Sec. 2401. Authorized Defense
			 Agencies construction and land acquisition projects.
					Sec. 2402. Family
			 housing.
					Sec. 2403. Energy conservation
			 projects.
					Sec. 2404. Authorization of
			 appropriations, Defense Agencies.
					Sec. 2405. Modification of
			 authority to carry out certain fiscal year 2008 project.
					Sec. 2406. Modification of
			 authority to carry out certain fiscal year 2009 project.
					Sec. 2407. Extension of
			 authorizations of certain fiscal year 2007 project.
					Subtitle B—Chemical
			 Demilitarization Authorizations
					Sec. 2411. Authorization of
			 appropriations, chemical demilitarization construction,
			 Defense-wide.
					TITLE XXV—North Atlantic Treaty
			 Organization Security Investment Program
					Sec. 2501. Authorized NATO
			 construction and land acquisition projects.
					Sec. 2502. Authorization of
			 appropriations, NATO.
					TITLE XXVI—Guard and Reserve Forces
			 Facilities
					Sec. 2601. Authorized Army
			 National Guard construction and land acquisition projects.
					Sec. 2602. Authorized Army
			 Reserve construction and land acquisition projects.
					Sec. 2603. Authorized Navy
			 Reserve and Marine Corps Reserve construction and land acquisition
			 projects.
					Sec. 2604. Authorized Air
			 National Guard construction and land acquisition projects.
					Sec. 2605. Authorized Air Force
			 Reserve construction and land acquisition projects.
					Sec. 2606. Authorization of
			 appropriations, Guard and Reserve.
					Sec. 2607. Extension of
			 authorizations of certain fiscal year 2007 projects.
					Sec. 2608. Extension of
			 authorizations of certain fiscal year 2006 project.
					TITLE XXVII—Base Closure and
			 Realignment Activities
					Sec. 2701. Authorization of
			 appropriations for base closure and realignment activities funded through
			 Department of Defense Base Closure Account 1990.
					Sec. 2702. Authorized base
			 closure and realignment activities funded through Department of Defense Base
			 Closure Account 2005.
					Sec. 2703. Authorization of
			 appropriations for base closure and realignment activities funded through
			 Department of Defense Base Closure Account 2005.
					Sec. 2704. Report on global
			 defense posture realignment and interagency review.
					Sec. 2705. Sense of the Senate on
			 need for community assistance related to base closures and realignments and
			 force repositioning.
					Sec. 2706. Relocation of certain
			 Army Reserve units in Connecticut.
					Sec. 2707. Authority to construct previously authorized Armed
			 Forces Reserve Center in vicinity of specified location at Pease Air National
			 Guard Base, New Hampshire.
					Sec. 2708. Requirement for master plan to provide world class
			 military medical facilities in the National Capital Region.
					TITLE XXVIII—Military Construction
			 General Provisions
					Sec. 2801. Military construction
			 and land acquisition projects authorized by American Recovery and Reinvestment
			 Act of 2009.
					Subtitle A—Military Construction
			 Program and Military Family Housing Changes
					Sec. 2811. Extension of authority
			 to use operation and maintenance funds for construction projects inside the
			 United States Central Command and United States Africa Command areas of
			 responsibility.
					Sec. 2812. Modification of
			 authority for scope of work variations.
					Sec. 2813. Modification of
			 conveyance authority at military installations.
					Sec. 2814. Two-year extension of
			 authority for pilot projects for acquisition or construction of military
			 unaccompanied housing.
					Subtitle B—Energy
			 Security
					Sec. 2821. Report on Department
			 of Defense efforts toward installation of solar panels and other renewable
			 energy projects on military installations.
					Subtitle C—Land
			 Conveyances
					Sec. 2831. Land conveyance, Naval
			 Air Station Oceana, Virginia.
					Sec. 2832. Release of reversionary interest.
					Sec. 2833. Land conveyance, Ellsworth Air Force Base, South
			 Dakota.
					Sec. 2834. Land conveyance, F.E. Warren Air Force Base,
			 Cheyenne, Wyoming.
					Sec. 2835. Land conveyance, Lackland Air Force Base,
			 Texas.
					Sec. 2836. Land conveyance, Haines Tank Farm, Haines,
			 Alaska.
					Sec. 2837. Land conveyances of certain parcels in the Camp
			 Catlin and Ohana Nui areas, Pearl Harbor, Hawaii.
					Subtitle D—Other matters
					Sec. 2841. Expansion of First Sergeants Barracks
			 Initiative.
					TITLE XXIX—Overseas Contingency
			 Operations Military Construction Authorizations
					Sec. 2901. Authorized Army
			 construction and land acquisition projects.
					Sec. 2902. Authorized Air Force
			 construction and land acquisition projects.
				
			3.Congressional defense
			 committeesFor purposes of
			 this Act, the term congressional defense committees has the
			 meaning given that term in section 101(a)(16) of title 10, United States
			 Code.
		BMilitary construction
			 authorizations
			2001.Short titleThis division may be cited as the
			 Military Construction Authorization
			 Act for Fiscal Year 2010.
			2002.Expiration of authorizations and amounts
			 required to be specified by law
				(a)Expiration of authorizations after three
			 yearsExcept as provided in
			 subsection (b), all authorizations contained in titles XXI through XXVII for
			 military construction projects, land acquisition, family housing projects and
			 facilities, and contributions to the North Atlantic Treaty Organization
			 Security Investment Program (and authorizations of appropriations therefor)
			 shall expire on the later of—
					(1)October 1, 2012; or
					(2)the date of the enactment of an Act
			 authorizing funds for military construction for fiscal year 2013.
					(b)ExceptionSubsection (a) shall not apply to
			 authorizations for military construction projects, land acquisition, family
			 housing projects and facilities, and contributions to the North Atlantic Treaty
			 Organization Security Investment Program (and authorizations of appropriations
			 therefor), for which appropriated funds have been obligated before the later
			 of—
					(1)October 1, 2012; or
					(2)the date of the enactment of an Act
			 authorizing funds for fiscal year 2013 for military construction projects, land
			 acquisition, family housing projects and facilities, or contributions to the
			 North Atlantic Treaty Organization Security Investment Program.
					2003.Effective
			 dateTitles XXI through XXVII
			 shall take effect on the later of—
				(1)October 1, 2009; or
				(2)the date of the enactment of this
			 Act.
				2004.Funding tables
				(a)In generalThe amounts authorized to be appropriated
			 by sections 2104, 2204, 2304, 2404, 2411, 2502, and 2606 shall be available, in
			 accordance with the requirements of section 4001, for projects, programs, and
			 activities, and in the amounts, specified in the funding table in section
			 4501.
				(b)Base closure and realignment
			 activitiesThe amounts
			 authorized to be appropriated by section 2703 shall be available, in accordance
			 with the requirements of section 4001, for projects, programs, and activities,
			 and in the amounts, specified in the funding table in section 4502.
				(c)Projects funded by American Recovery and
			 Reinvestment Act of 2009The
			 amounts authorized by section 2801 shall be available, in accordance with the
			 requirements of section 4001, for projects, programs, and activities, and in
			 the amounts, specified in the funding table in section 4503.
				(d)Overseas contingency
			 operationsThe amounts
			 authorized to be appropriated by sections 2901 and 2902 shall be available, in
			 accordance with the requirements of section 4001, for projects, programs, and
			 activities, and in the amounts, specified in the funding table in section
			 4504.
				2005.Technical
			 corrections regarding certain military construction projects, New
			 MexicoNotwithstanding the
			 table in section 4501, the amounts available for the following projects at the
			 following installations shall be as follows:
				
					Air Force: Inside the United States
					
						
							StateInstallationProject
					 TitleSenate Authorized
					 Amount
							
						
						
							New MexicoHolloman Air Force
					 BaseFire-Crash Rescue Station$0
							
						
					
				
				
					Special Operations Command
					
						
							StateInstallationProject
					 TitleSenate Authorized
					 Amount
							
						
						
							New MexicoCannon Air Force
					 BaseSOF AC 130 Loadout Apron Phase 1$6,000,000
							
						
					
				
			XXIArmy
				2101.Authorized Army construction and land
			 acquisition projects
					(a)Inside the United StatesUsing amounts appropriated pursuant to the
			 authorization of appropriations in section 2104(a)(1), the Secretary of the
			 Army may acquire real property and carry out military construction projects for
			 the installations or locations inside the United States, and in the amounts,
			 set forth in the following table:
						
							Army: Inside the United States
							
								
									StateInstallation or
					 LocationAmount
									
								
								
									AlaskaFort
					 Richardson$56,050,000
									
									Fort
					 Wainwright$198,000,000
									
									AlabamaRedstone
					 Arsenal$3,550,000
									
									ArizonaFort
					 Huachuca$21,000,000
									
									ArkansasPine Bluff
					 Arsenal$25,000,000
									
									CaliforniaFort
					 Irwin$9,500,000
									
									ColoradoFort
					 Carson$233,400,000
									
									FloridaEglin Air Force
					 Base$132,800,000
									
									GeorgiaFort
					 Benning$295,300,000
									
									Fort
					 Gillem$10,800,000
									
									Fort Stewart/Hunter Army
					 Air Field$105,967,000
									
									HawaiiSchofield
					 Barracks$184,000,000
									
									Wheeler Army Air
					 Field$7,500,000
									
									KansasFort Riley$168,500,000
									
									KentuckyFort
					 Knox$70,000,000
									
									LouisianaFort
					 Polk$49,000,000
									
									MarylandAberdeen
					 Proving Ground$15,500,000
									
									Fort
					 Detrick$39,000,000
									
									MissouriFort
					 Leonard Wood$163,000,000
									
									New YorkFort
					 Drum$84,500,000
									
									North CarolinaFort Bragg$113,650,000
									
									Sunny Point (Military
					 Ocean Terminal)$28,900,000
									
									OklahomaFort
					 Sill$90,500,000
									
									McAlester Army
					 Ammunition Plant$12,500,000
									
									South
					 CarolinaFort Jackson$103,500,00
									
									Naval Weapons Station,
					 Charleston$21,800,000
									
									TexasFort Bliss$219,400,000
									
									Fort Hood$32,100,000
									
									Fort Sam
					 Houston$19,800,000
									
									UtahDugway
					 Proving Ground$25,000,000
									
									VirginiaFort A.P.
					 Hill$23,000,000
									
									Fort
					 Belvoir$17,900,000
									
									Fort
					 Eustis$8,900,000
									
									WashingtonFort Lewis$9,700,000
									
								
							
						
					(b)Outside the United StatesUsing amounts appropriated pursuant to the
			 authorization of appropriations in section 2104(a)(2), the Secretary of the
			 Army may acquire real property and carry out military construction projects for
			 the installations or locations outside the United States, and in the amounts,
			 set forth in the following table:
						
							Army: Outside the United States
							
								
									CountryInstallation or
					 LocationAmount
									
								
								
									AfghanistanBagram
					 Airfield$106,600,000
									
									GermanyAnsbach$31,700,000
									
									Kleber
					 Kaserne$20,000,000
									
									JapanOkinawa$6,000,000
									
									Sagamihara$6,000,000
									
									KoreaCamp
					 Humphreys$50,200,000
									
									KuwaitCamp
					 Arifjan$82,000,000
									
								
							
						
					2102.Family housing
					(a)Construction and acquisitionUsing amounts appropriated pursuant to the
			 authorization of appropriations in section 2104(a)(5)(A), the Secretary of the
			 Army may construct or acquire family housing units (including land acquisition
			 and supporting facilities) at the installations or locations, in the number of
			 units, and in the amounts set forth in the following table:
						
							Army: Family Housing
							
								
									CountryInstallation or
					 LocationUnitsAmount
									
								
								
									GermanyBaumholder38 $18,000,000
									
								
							
						
					(b)Planning and designUsing amounts appropriated pursuant to the
			 authorization of appropriations in section 2104(a)(5)(A), the Secretary of the
			 Army may carry out architectural and engineering services and construction
			 design activities with respect to the construction or improvement of family
			 housing units in an amount not to exceed $3,936,000.
					2103.Improvements to military family housing
			 unitsSubject to section 2825
			 of title 10, United States Code, and using amounts appropriated pursuant to the
			 authorization of appropriations in section 2104(a)(5)(A), the Secretary of the
			 Army may improve existing military family housing units in an amount not to
			 exceed $219,300,000.
				2104.Authorization of appropriations,
			 Army
					(a)In generalFunds are hereby authorized to be
			 appropriated for fiscal years beginning after September 30, 2009, for military
			 construction, land acquisition, and military family housing functions of the
			 Department of the Army in the total amount of $4,262,800,000 as follows:
						(1)For military construction projects inside
			 the United States authorized by section 2101(a), $2,619,217,000.
						(2)For military construction projects outside
			 the United States authorized by section 2101(b), $302,500,000.
						(3)For unspecified minor military construction
			 projects authorized by section 2805 of title 10, United States Code,
			 $23,000,000.
						(4)For architectural and engineering services
			 and construction design under section 2807 of title 10, United States Code,
			 $178,029,000.
						(5)For military family housing
			 functions:
							(A)For construction and acquisition, planning
			 and design, and improvement of military family housing and facilities,
			 $241,236,000.
							(B)For support of military family housing
			 (including the functions described in section 2833 of title 10, United States
			 Code), $523,418,000.
							(6)For the construction of increment 4 of a
			 brigade complex at Fort Lewis, Washington, authorized by section 2101(a) of the
			 Military Construction Authorization Act for Fiscal Year 2007 (division B of
			 Public Law 109–364; 120 Stat. 2445), as amended by section 20814 of the
			 Continuing Appropriations Resolution, 2007 (division B of Public Law 109–289),
			 as added by section 2 of the Revised Continuing Resolution, 2007 (Public Law
			 110–5; 121 Stat 41), $102,000,000.
						(7)For the construction of increment 3 of a
			 brigade complex operational support facility at Vicenza, Italy, authorized by
			 section 2101(b) of the Military Construction Authorization Act for Fiscal Year
			 2008 (division B of Public Law 110–181; 122 Stat. 505), $23,500,000.
						(8)For the construction of increment 3 of a
			 brigade complex barracks and community support facility at Vicenza, Italy,
			 authorized by section 2101(b) of the Military Construction Authorization Act
			 for Fiscal Year 2008 (division B of Public Law 110–181; 122 Stat. 505),
			 $22,500,000.
						(9)For the construction of increment 3 of the
			 United States Southern Command Headquarters at Miami Doral, Florida, authorized
			 by section 2101(a) of the Military Construction Authorization Act for Fiscal
			 Year 2008 (division B of Public Law 110–181; 122 Stat. 504),
			 $55,400,000.
						(10)For the construction of increment 2 of a
			 barracks and dining complex at Fort Carson, Colorado, authorized by section
			 2101(a) of the Military Construction Authorization Act for Fiscal Year 2009
			 (division B of Public Law 110–417; 122 Stat. 4659), $60,000,000.
						(11)For the construction of increment 2 of a
			 barracks and dining complex at Fort Stewart/Hunter Army Air Field, Georgia,
			 authorized by section 2101(a) of the Military Construction Authorization Act
			 for Fiscal Year 2009 (division B of Public Law 110–417; 122 Stat. 4659),
			 $80,000,000.
						(12)For the construction of increment 2 of the
			 family housing replacement construction at Wiesbaden Air Base, Germany,
			 authorized by section 2102(a) of the Military Construction Authorization Act
			 for Fiscal Year 2009 (division B of Public Law 110–417; 122 Stat. 4663),
			 $10,000,000.
						(13)For the construction of increment 2 of the
			 family housing replacement construction at Wiesbaden Air Base, Germany,
			 authorized by section 2102(a) of the Military Construction Authorization Act
			 for Fiscal Year 2009 (division B of Public Law 110–417; 122 Stat. 4663),
			 $11,000,000.
						(14)For the construction of increment 2 of the
			 family housing replacement construction at Wiesbaden Air Base, Germany,
			 authorized by section 2102(a) of the Military Construction Authorization Act
			 for Fiscal Year 2009 (division B of Public Law 110–417; 122 Stat. 4663),
			 $11,000,000.
						(b)Limitation on total cost of construction
			 projectsNotwithstanding the
			 cost variations authorized by section 2853 of title 10, United States Code, and
			 any other cost variation authorized by law, the total cost of all projects
			 carried out under section 2101 of this Act may not exceed the sum of the
			 following:
						(1)The total amount authorized to be
			 appropriated under paragraphs (1) and (2) of subsection (a).
						(2)$25,000,000 (the balance of the amount
			 authorized under section 2101(b) of the Military Construction Authorization Act
			 for Fiscal Year 2008 (division B of Public Law 110–181; 122 Stat. 505) for
			 construction of a brigade complex operations support facility at Vicenza,
			 Italy.
						(3)$26,000,000 (the balance of the amount
			 authorized under section 2101(b) of the Military Construction Authorization Act
			 for Fiscal Year 2008 (division B of Public Law 110–181; 122 Stat. 505) for
			 construction of a brigade complex operations support facility at Vicenza,
			 Italy.
						2105.Extension of authorizations of certain
			 fiscal year 2006 projects
					(a)ExtensionNotwithstanding section 2701 of the
			 Military Construction Authorization Act for Fiscal Year 2006 (division B of
			 Public Law 109–163; 119 Stat. 3501), the authorizations set forth in the table
			 in subsection (b), as provided in section 2101 of that Act (119 Stat. 3485),
			 shall remain in effect until October 1, 2010, or the date of the enactment of
			 an Act authorizing funds for military construction for fiscal year 2011,
			 whichever is later.
					(b)TableThe table referred to in subsection (a) is
			 as follows:
						
							Army: Extension of 2006 Project
			 Authorizations
							
								
									State/CountryInstallation or LocationProjectAmount
									
								
								
									HawaiiPohakuloa Training
					 AreaTactical Vehicle Wash Facility$9,207,000
									
									Pohakuloa Training AreaBattle Area
					 Complex$33,660,000
									
								
							
						
					XXIINavy
				2201.Authorized Navy construction and land
			 acquisition projects
					(a)Inside the United StatesUsing amounts appropriated pursuant to the
			 authorization of appropriations in section 2204(a)(1), the Secretary of the
			 Navy may acquire real property and carry out military construction projects for
			 the installations or locations inside the United States, and in the amounts,
			 set forth in the following table:
						
							Inside the United States
							
								
									StateInstallation
					 or LocationAmount
									
								
								
									ArizonaMarine Corps Air
					 Station, Yuma$28,770,000
									
									CaliforniaMountain
					 Warfare Training Center, Bridgeport$4,460,000
									
									Edwards Air Force
					 Base$3,007,000
									
									Marine Corps Air
					 Station, Miramar$9,280,000
									
									Marine Corps Base,
					 Pendleton$775,162,000
									
									Naval Base Point
					 Loma$8,730,000
									
									Marine Corps Recruit
					 Depot, San Diego$23,590,000
									
									Marine Air Ground Combat
					 Center Twentynine Palms$513,680,000
									
									FloridaMarine
					 Corps Support Facility, Blount Island$3,760,000
									
									Eglin Air Force
					 Base$50,847,000
									
									Naval Air Station,
					 Jacksonville$5,917,000
									
									Naval Air Station,
					 Whiting Field$4,120,000
									
									Naval Station,
					 Mayport$75,985,000
									
									Pensacola$26,161,000
									
									HawaiiNaval Station Pearl
					 Harbor$65,542,000
									
									Marine Corps Base,
					 Hawaii$5,380,000
									
									IndianaNaval Support Activity
					 Crane$13,710,000
									
									MainePortsmouth Naval
					 Shipyard$7,100,000
									
									NevadaNaval Air Station
					 Fallon$11,450,000
									
									North CarolinaMarine Corps Air Station, Cherry
					 Point$22,960,000
									
									Marine Corps Air
					 Station, New River$107,090,000
									
									Marine Corps Base, Camp
					 Lejeune$673,570,000
									
									Rhode IslandNaval
					 Station, Newport$56,353,000
									
									South CarolinaMarine Corps Air Station,
					 Beaufort$1,280,000
									
									Marine Corps Recruit
					 Depot, Parris Island$6,972,000
									
									TexasNaval Air
					 Station, Corpus Christi$19,764,000
									
									VirginiaDahlgren$3,660,000
									
									Marine Corps Base,
					 Quantico$105,240,000
									
									Naval Amphibious Base,
					 Little Creek$13,095,000
									
									Naval Station,
					 Norfolk$18,139,000
									
									Norfolk Naval
					 Shipyard$226,969,000
									
									WashingtonBremerton$69,064,000
									
									Spokane$12,707,000
									
									West
					 VirginiaNaval Security Group, Sugar Grove$9,650,000
									
								
							
						
					(b)Outside the United StatesUsing amounts appropriated pursuant to the
			 authorization of appropriations in section 2204(a)(2), the Secretary of the
			 Navy may acquire real property and carry out military construction projects for
			 the installation or location outside the United States, and in the amounts, set
			 forth in the following table:
						
							Navy: Outside the United States
							
								
									CountryInstallation
					 or LocationAmount
									
								
								
									BahrainSouthwest Asia$41,526,000
									
									DjiboutiDjibouti$41,845,000
									
									GuamNaval Activities, Guam$286,829,000
									
									SpainNaval Station, Rota$26,278,000
									
								
							
						
					2202.Family housing
					(a)Construction and acquisitionUsing amounts appropriated pursuant to the
			 authorization of appropriations in section 2204(a)(5)(A), the Secretary of the
			 Navy may construct or acquire family housing units (including land acquisition
			 and supporting facilities) at the installations or locations, in the number of
			 units, and in the amounts set forth in the following table:
						
							Navy: Family Housing
							
								
									LocationInstallation or
					 LocationUnitsAmount
									
								
								
									KoreaPusanWelcome center/warehouse$4,376.000
									
									Mariana IslandsNaval Activities, Guam30$20,730,000
									
								
							
						
					(b)Planning and designUsing amounts appropriated pursuant to the
			 authorization of appropriations in section 2204(a)(5)(A), the Secretary of the
			 Navy may carry out architectural and engineering services and construction
			 design activities with respect to the construction or improvement of family
			 housing units in an amount not to exceed $2,771,000.
					2203.Improvements to military family housing
			 unitsSubject to section 2825
			 of title 10, United States Code, and using amounts appropriated pursuant to the
			 authorization of appropriations in section 2204(a)(5)(A), the Secretary of the
			 Navy may improve existing military family housing units in an amount not to
			 exceed $118,692,000.
				2204.Authorization of appropriations,
			 Navy
					(a)In generalFunds are hereby authorized to be
			 appropriated for fiscal years beginning after September 30, 2009, for military
			 construction, land acquisition, and military family housing functions of the
			 Department of the Navy in the total amount of $4,053,880,000, as
			 follows:
						(1)For military construction projects inside
			 the United States authorized by section 2201(a), $2,756,105,000.
						(2)For military construction projects outside
			 the United States authorized by section 2201(b), $229,445,000.
						(3)For unspecified minor military construction
			 projects authorized by section 2805 of title 10, United States Code,
			 $12,483,000.
						(4)For architectural and engineering services
			 and construction design under section 2807 of title 10, United States Code,
			 $166,896,000.
						(5)For military family housing
			 functions:
							(A)For construction and acquisition, planning
			 and design, and improvement of military family housing and facilities,
			 $146,569,000.
							(B)For support of military family housing
			 (including functions described in section 2833 of title 10, United States
			 Code), $368,540,000.
							(6)For the construction of increment 3 of a
			 submarine drive-in magnetic silencing facility at Naval Base Pearl Harbor,
			 Hawaii, authorized by section 2201(a) of the Military Construction
			 Authorization Act for Fiscal Year 2008 (division B of Public Law 110–181; 122
			 Stat. 510), $8,645,000.
						(7)For the construction of increment 6 of the
			 limited area production and storage complex at Bangor, Washington, authorized
			 by section 2201(a) of the Military Construction Authorization Act for Fiscal
			 Year 2005 (division B of Public Law 108–375; 118 Stat. 2106),
			 $87,292,000.
						(8)For the construction of increment 2 of
			 enclave fencing at Naval Submarine Base, Bangor, Washington, authorized by
			 section 2201(a) of the Military Construction Authorization Act for Fiscal Year
			 2006 (division B of Public Law 109–163; 119 Stat. 3490), as amended by section
			 2205 of this Act, $67,419,000.
						(9)For the construction of the first increment
			 of a ship repair pier replacement at Norfolk Naval Shipyard, Virginia,
			 authorized by section 2201(a), $126,969,000.
						(10)For the construction of the first increment
			 of a wharves improvement, Apra Harbor, Guam, authorized by section 2201(b),
			 $83,517,000.
						(b)Limitation on total cost of construction
			 projectsNotwithstanding the
			 cost variations authorized by section 2853 of title 10, United States Code, and
			 any other cost variation authorized by law, the total cost of all projects
			 carried out under section 2201 of this Act may not exceed the sum of the
			 following:
						(1)The total amount authorized to be
			 appropriated under paragraphs (1) and (2) of subsection (a).
						(2)$100,000,000 (the balance of the amount
			 authorized under section 2202(a) for Ship Repair Pier Replacement at the
			 Norfolk Naval Shipyard, Virginia).
						(3)$83,516,000 (the balance of the amount of
			 $167,033,000 authorized under section 2202(b) for wharves improvements, Apra
			 Harbor, Guam).
						2205.Modification and extension of authority to
			 carry out certain fiscal year 2006 project
					(a)ModificationThe table in section 2201(a) of the
			 Military Construction Authorization Act for Fiscal Year 2006 (division B of
			 Public Law 109–163; 119 Stat. 3490) is amended in the item relating to Naval
			 Submarine Base, Bangor, Washington, by striking $60,160,000 and
			 inserting $127,163,000.
					(b)Conforming amendmentSection 2204(b) of that Act (119 Stat.
			 3492) is amended by adding at the end the following new subparagraph:
						
							(11)$67,003,000 (the balance of the amount
				authorized under section 2201(a) for construction of a waterfront security
				enclave at Naval Submarine Base, Bangor,
				Washington).
							.
					(c)ExtensionNotwithstanding section 2701 of the
			 Military Construction Authorization Act for Fiscal Year 2006 (division B of
			 Public Law 109–163; 119 Stat. 3501), the authorization relating to enclave
			 fencing/parking at Naval Submarine Base, Bangor, Washington (formerly referred
			 to as a project at Naval Submarine Base, Bangor, Washington), as provided in
			 section 2201 of that Act, shall remain in effect until October 1, 2012, or the
			 date of an Act authorizing funds for military construction for fiscal year
			 2013, whichever is later.
					XXIIIAir Force
				2301.Authorized Air Force construction and land
			 acquisition projects
					(a)Inside the United StatesUsing amounts appropriated pursuant to the
			 authorization of appropriations in section 2304(1), the Secretary of the Air
			 Force may acquire real property and carry out military construction projects
			 for the installations or locations inside the United States, and in the
			 amounts, set forth in the following table:
						
							Air Force: Inside the United States
							
								
									StateInstallation
					 or LocationAmount
									
								
								
									AlaskaClear Air Force Station $24,300,000
									
									Eielson Air Force
					 Base$13,350,000
									
									Elmendorf Air Force
					 Base$15,700,000
									
									ArizonaDavis-Monthan Air Force Base$41,900,000
									
									ArkansasLittle Rock Air Force Base$16,200,000
									
									CaliforniaTravis Air Force Base $6,900,000
									
									Vandenberg Air Force
					 Base$13,000,000
									
									ColoradoPeterson Air Force Base$25,100,000
									
									United States Air Force
					 Academy$17,500,000
									
									DelawareDover Air Force Base$24,900,000
									
									FloridaEglin Air Force Base$59,800,000
									
									Hurlburt
					 Field$10,500,000
									
									MacDill Air Force
					 Base$38,300,000
									
									Patrick Air Force
					 Base$8,400,000
									
									GeorgiaMoody Air Force Base$8,900,000
									
									HawaiiWheeler Air Force Base$15,000,000
									
									IdahoMountain Home Air Force Base$20,000,000
									
									IllinoisScott Air Force Base$7,400,000
									
									LouisianaBarksdale Air Force Base$12,800,000
									
									MarylandAndrews Air Force Base$9,300,000
									
									NebraskaOffutt Air Force Base$10,400,000
									
									NevadaCreech Air Force Base$2,700,000
									
									New MexicoCannon Air Force Base$15,000,000
									
									Holloman Air Force
					 Base$15,500,000
									
									North CarolinaPope Air Force Base$7,700,000
									
									North DakotaGrand Forks Air Force Base$12,000,000
									
									Minot Air Force
					 Base$11,500,000
									
									OhioWright-Patterson Air Force
					 Base$58,600,000
									
									OklahomaAltus Air Force Base$20,300,000
									
									Tinker Air Force
					 Base$13,037,000
									
									Vance Air Force
					 Base$10,700,000
									
									South DakotaEllsworth Air Force Base$14,500,000
									
									TexasDyess Air Force Base$4,500,000
									
									Goodfellow Air Force
					 Base $44,400,000
									
									Lackland Air Force Base
					 $113,879,000
									
									Sheppard Air Force
					 Base$11,600,000
									
									UtahHill Air Force Base$21,053,000
									
									VirginiaLangley Air Force Base$10,000,000
									
									WashingtonFairchild Air Force Base$11,000,000
									
									WyomingFrancis E. Warren Air Force
					 Base$9,100,000
									
								
							
						
					(b)Outside the United StatesUsing amounts appropriated pursuant to the
			 authorization of appropriations in section 2304(2), the Secretary of the Air
			 Force may acquire real property and carry out military construction projects
			 for the installations or locations outside the United States, and in the
			 amounts, set forth in the following table:
						
							Air Force: Outside the United States
							
								
									CountryInstallation
					 or LocationAmount
									
								
								
									Afghanistan  Bagram Air Base $22,000,000
									
									ColombiaPalanquero Air Base$46,000,000
									
									GermanyRamstein Air Base$34,700,000
									
									Spangdahlem Air
					 Base$23,500,000
									
									GuamAndersen Air Force Base$58,202,000
									
									QatarAl Udeid Air Base$60,000,000
									
									TurkeyIncirlik Air Base$9,200,000
									
								
							
						
					2302.Family
			 housingUsing amounts
			 appropriated pursuant to the authorization of appropriations in section
			 2304(5)(A), the Secretary of the Air Force may carry out architectural and
			 engineering services and construction design activities with respect to the
			 construction or improvement of family housing units in an amount not to exceed
			 $4,314,000.
				2303.Improvements to military family housing
			 unitsSubject to section 2825
			 of title 10, United States Code, and using amounts appropriated pursuant to the
			 authorization of appropriations in section 2304(5)(A), the Secretary of the Air
			 Force may improve existing military family housing units in an amount not to
			 exceed $61,787,000.
				2304.Authorization of appropriations, Air
			 ForceFunds are hereby
			 authorized to be appropriated for fiscal years beginning after September 30,
			 2009, for military construction, land acquisition, and military family housing
			 functions of the Department of the Air Force in the total amount of
			 $1,736,421,000, as follows:
					(1)For military construction projects inside
			 the United States authorized by section 2301(a), $812,115,000.
					(2)For military construction projects outside
			 the United States authorized by section 2301(b), $253,602,000.
					(3)For unspecified minor military construction
			 projects authorized by section 2805 of title 10, United States Code,
			 $18,000,000.
					(4)For architectural and engineering services
			 and construction design under section 2807 of title 10, United States Code,
			 $83,667,000.
					(5)For military family housing
			 functions:
						(A)For construction and acquisition, planning
			 and design, and improvement of military family housing and facilities,
			 $66,101,000.
						(B)For support of military family housing
			 (including functions described in section 2833 of title 10, United States
			 Code), $502,936,000.
						2305.Extension of authorizations of certain
			 fiscal year 2007 projects
					(a)ExtensionNotwithstanding section 2701 of the
			 Military Construction Authorization Act for Fiscal Year 2007 (division B of
			 Public Law 109–364; 120 Stat. 2463), authorizations set forth in the table in
			 subsection (b), as provided in sections 2301 and 2302 of that Act, shall remain
			 in effect until October 1, 2010, or the date of the enactment of an Act
			 authorizing funds for military construction for fiscal year 2011, whichever is
			 later.
					(b)TableThe table referred to in subsection (a) is
			 as follows:
						
							Air Force: Extension of 2007 Project
			 Authorizations
							
								
									StateInstallation
					 or LocationProjectAmount
									
								
								
									DelawareDover Air Force
					 BaseC-17 Aircrew Life Support$7,400,000
									
									IdahoMountain Home Air
					 Force BaseReplace Family Housing (457 units)$107,800,000
									
								
							
						
					2306.Extension of authorizations of certain
			 fiscal year 2006 projects
					(a)ExtensionNotwithstanding section 2701 of the
			 Military Construction Authorization Act for Fiscal Year 2006 (division B of
			 Public Law 109–163; 119 Stat. 3501), authorizations set forth in the table in
			 subsection (b), as provided in section 2302 of that Act, shall remain in effect
			 until October 1, 2010, or the date of the enactment of an Act authorizing funds
			 for military construction for fiscal year 2011, whichever is later.
					(b)TableThe table referred to in subsection (a) is
			 as follows:
						
							Air Force: Extension of 2006 Project
			 Authorizations
							
								
									State/CountryInstallation or LocationProjectAmount
									
								
								
									AlaskaEielson Air Force
					 BaseReplace Family Housing (92
					 units)$37,650,000
									
									Eielson Air Force
					 BasePurchase Build/Lease Housing (300
					 Units)$18,144,000
									
									North DakotaGrand Forks Air Force
					 BaseReplace Family Housing (150
					 Units)$43,353,000
									
								
							
						
					2307.Temporary prohibition on use of funds for
			 military construction improvements, Palanquero Air Base, ColombiaNone of the funds authorized to be
			 appropriated in section 2304(2) may be obligated or expended for runway and
			 apron expansion or other military construction improvements at Palanquero Air
			 Base, Colombia, until the Secretary of Defense, in consultation with the
			 Secretary of State, certifies to the congressional defense committees that
			 negotiations between the United States Government and the Government of
			 Colombia have resulted in access rights that will permit United States Southern
			 Command (SOUTHCOM) to perform adequately its mission.
				2308.Conveyance to
			 Indian tribes of certain housing units
					(a)DefinitionsIn
			 this section:
						(1)Executive
			 DirectorThe term Executive Director means the
			 Executive Director of Walking Shield, Inc.
						(2)Indian
			 tribeThe term Indian tribe means any Indian tribe
			 included on the list published by the Secretary of the Interior under section
			 104 of the Federally Recognized Indian Tribe List Act of 1994 (25
			 U.S.C.479a–1).
						(b)Requests for
			 conveyance
						(1)In
			 generalThe Executive Director may submit to the Secretary of the
			 Air Force, on behalf of any Indian tribe located in the State of Idaho, Nevada,
			 North Dakota, Oregon, South Dakota, Montana, or Minnesota, a request for
			 conveyance of any relocatable military housing unit located at Grand Forks Air
			 Force Base, Minot Air Force Base, Malmstrom Air Force Base, Ellsworth Air Force
			 Base, or Mountain Home Air Force Base.
						(2)ConflictsThe Executive Director shall resolve any
			 conflict among requests of Indian tribes for housing units described in
			 paragraph (1) before submitting a request to the Secretary of the Air Force
			 under this subsection.
						(c)Conveyance by
			 SecretaryNotwithstanding any other provision of law, on receipt
			 of a request under subsection (c)(1), the Secretary of the Air Force may convey
			 to the Indian tribe that is the subject of the request, at no cost to the Air
			 Force and without consideration, any relocatable military housing unit
			 described in subsection (c)(1) that, as determined by the Secretary, is in
			 excess of the needs of the military.
					XXIVDefense agencies
				ADefense Agency Authorizations
					2401.Authorized Defense Agencies construction
			 and land acquisition projects
						(a)Inside the United StatesUsing amounts appropriated pursuant to the
			 authorization of appropriations in section 2404(a)(1), the Secretary of Defense
			 may acquire real property and carry out military construction projects for the
			 installations or locations inside the United States, and in the amounts, set
			 forth in the following table:
							
								Defense Education Activity
								
									
										StateInstallation or LocationAmount
										
									
									
										GeorgiaFort
					 Benning$2,330,000
										
										Fort
					 Stewart/Hunter Army Air Field$22,501,000
										
										North CarolinaFort Bragg$3,439,000
										
									
								
							
							
								Defense Information Systems Agency
								
									
										StateInstallation or LocationAmount
										
									
									
										HawaiiNaval Station Pearl Harbor, Ford Island $9,633,000
										
									
								
							
							
								Defense Logistics Agency
								
									
										StateInstallation or LocationAmount
										
									
									
										CaliforniaEl Centro$11,000,000
										
										Point Loma Annex$55,000,000
										
										Travis Air Force Base, California$15,357,000
										
										FloridaJacksonville International Airport (Air National
					 Guard)$11,500,000
										
										MinnesotaDuluth International Airport (Air National Guard)$15,000,000
										
										OklahomaAltus Air Force Base$2,700,000
										
										TexasFort Hood$3,000,000
										
										WashingtonFairchild Air Force Base$7,500,000
										
									
								
							
							
								Missile Defense Agency
								
									
										StateInstallation or LocationAmount
										
									
									
										AlabamaRedstone Arsenal$12,000,000
										
										VirginiaNaval Support Facility, Dahlgren$24,500,000
										
									
								
							
							
								National Security Agency
								
									
										StateInstallation or LocationAmount
										
									
									
										MarylandFort Meade$203,800,000
										
									
								
							
							
								Special Operations Command
								
									
										StateInstallation
					 or LocationAmount
										
									
									
										CaliforniaNaval
					 Amphibious Base, Coronado$15,722,000
										
										ColoradoFort
					 Carson$48,246,000
										
										FloridaEglin Air Force Base$3,046,000
										
										Hurlburt
					 Field$8,156,000
										
										GeorgiaFort Benning$3,046,000
										
										KentuckyFort
					 Campbell$32,335,000
										
										New MexicoCannon Air
					 Force Base$58,864,000
										
										North CarolinaFort Bragg$101,488,000
										
										Marine Corps Base, Camp
					 Lejeune$11,791,000
										
										VirginiaNaval
					 Amphibious Base, Little Creek$18,669,000
										
										WashingtonFort
					 Lewis$14,500,000
										
									
								
							
							
								TRICARE Management Activity
								
									
										StateInstallation or LocationAmount
										
									
									
										AlaskaElmendorf Air Force Base$25,017,000
										
										Fort
					 Richardson$3,518,000
										
										ColoradoFort Carson$31,900,000
										
										GeorgiaFort Benning$17,200,000
										
										Fort
					 Stewart/Hunter Army Air Field$22,200,000
										
										KentuckyFort Campbell$8,600,000
										
										MarylandFort Detrick$29,807,000
										
										MissouriFort Leonard Wood$5,570,000
										
										North CarolinaFort Bragg$57,658,000
										
										OklahomaFort Sill$10,554,000
										
										TexasLackland Air Force Base$470,318,000
										
										Fort
					 Bliss$200,575,000
										
										WashingtonFort Lewis$15,636,000
										
									
								
							
							
								Washington Headquarters Services
								
									
										StateInstallation or LocationAmount
										
									
									
										VirginiaPentagon Reservation$27,672,000
										
									
								
							
						(b)Outside the United StatesUsing amounts appropriated pursuant to the
			 authorization of appropriations in section 2404(a)(2), the Secretary of Defense
			 may acquire real property and carry out military construction projects for the
			 installations or locations outside the United States, and in the amounts, set
			 forth in the following tables:
							
								Defense Education Agency
								
									
										CountryInstallation or LocationAmount
										
									
									
										BelgiumBrussels $38,124,000
										
										GermanyBoeblingen$50,000,000
										
										Kaiserslautern$93,545,000
										
										Wiesbaden Air Base$5,379,000
										
										United KingdomRoyal Air Force Lakenheath$4,509,000
										
									
								
							
							
								Defense Intelligence Agency
								
									
										CountryInstallation or LocationAmount
										
									
									
										KoreaK-16 Airfield$5,050,000
										
									
								
							
							
								Defense Logistics Agency
								
									
										CountryInstallation or LocationAmount
										
									
									
										CubaNaval Air Station, Guantanamo Bay$12,500,000
										
										GuamNaval Air Station, Agana$4,900,000
										
										KoreaOsan Air Base$28,000,000
										
										United KingdomRoyal Air Force Mildenhall$4,700,000
										
									
								
							
							
								National Security Agency
								
									
										CountryInstallation or LocationAmount
										
									
									
										United KingdomRoyal Air Force Menwith Hill Station$37,588,000
										
									
								
							
							
								TRICARE Management Activity
								
									
										CountryInstallation or LocationAmount
										
									
									
										GuamNaval Activities, Guam$446,450,000
										
										United KingdomRoyal Air Force Alconbury$14,227,000
										
									
								
							
						2402.Family
			 housingUsing amounts
			 appropriated pursuant to the authorization of appropriations in section
			 2405(a)(7), the Secretary of Defense may construct or acquire family housing
			 units (including land acquisition and supporting facilities) at the
			 installation, in the number of units, and in the amount set forth in the
			 following table:
						
							Defense Logistics Agency: Family Housing
							
								
									LocationInstallationUnitsAmount
									
								
								
									PennsylvaniaCumberland Depot6
					 $2,859,000
									
								
							
						
					2403.Energy conservation projectsUsing amounts appropriated pursuant to the
			 authorization of appropriations in section 2404(a)(6), the Secretary of Defense
			 may carry out energy conservation projects under chapter 173 of title 10,
			 United States Code, in the amount of $123,013,000.
					2404.Authorization of appropriations, Defense
			 Agencies
						(a)In generalFunds are hereby authorized to be
			 appropriated for fiscal years beginning after September 30, 2009, for military
			 construction, land acquisition, and military family housing functions of the
			 Department of Defense (other than the military departments) in the total amount
			 of $3,290,025,000, as follows:
							(1)For military construction projects inside
			 the United States authorized by section 2401(a), $969,373,000.
							(2)For military construction projects outside
			 the United States authorized by section 2401(b), $298,522,000.
							(3)For unspecified minor military construction
			 projects under section 2805 of title 10, United States Code,
			 $36,025,000.
							(4)For contingency construction projects of
			 the Secretary of Defense under section 2804 of title 10, United States Code,
			 $10,000,000.
							(5)For architectural and engineering services
			 and construction design under section 2807 of title 10, United States Code,
			 $137,942,000.
							(6)For energy conservation projects authorized
			 by section 2403 of this Act, $123,013,000.
							(7)For military family housing
			 functions:
								(A)For support of military family housing
			 (including functions described in section 2833 of title 10, United States
			 Code), $49,214,000.
								(B)For construction and acquisition of
			 military family housing and facilities, $2,859,000.
								(C)For the Homeowners Assistance Fund
			 established under section 1013 of the Demonstration Cities and Metropolitan
			 Development Act of 1966 (42 U.S.C. 3374), $373,225,000.
								(D)For credit to the Department of Defense
			 Family Housing Improvement Fund established by section 2883(a)(1) of title 10,
			 United States Code, $2,600,000.
								(8)For the construction of increment 2 of
			 replacement fuel storage facilities at Point Loma Annex, California, authorized
			 by section 2401(a) of the Military Construction Authorization Act for Fiscal
			 Year 2008 (division B of Public Law 110–181; 122 Stat. 521),
			 $92,300,000.
							(9)For the construction of increment 3 of a
			 special operations facility at Dam Neck, Virginia, authorized by section
			 2401(a) of the Military Construction Authorization Act for Fiscal Year 2008
			 (division B of Public Law 110–181; 122 Stat. 521), $15,967,000.
							(10)For the construction of increment 2 of the
			 USAMRICD replacement facility at Aberdeen Proving Ground, Maryland, authorized
			 by section 2401(a) of the Military Construction Authorization Act for Fiscal
			 Year 2009 (division B of Public Law 110–417 122 Stat. 4689),
			 $111,400,000.
							(11)For the construction of increment 4 of the
			 USAMRIID stage I facility at Fort Detrick, Maryland, authorized by section
			 2401(a) of the Military Construction Authorization Act for Fiscal Year 2007
			 (division B of Public Law 109–364; 120 Stat. 2457), $108,000,000.
							(12)For the construction of fuel storage tanks
			 and pipeline replacement at Souda Bay, Greece, authorized by section 2401(b) of
			 the Military Construction Authorization Act for Fiscal Year 2009 (division B of
			 Public Law 110–417; 122 Stat. 4691), $24,000,000.
							(13)For the construction of the first increment
			 of the hospital replacement, Guam, authorized by section 2401(b),
			 $200,000,000.
							(14)For the construction of the first increment
			 of the Ambulatory Care Center at Lackland Air Force Base, Texas, authorized by
			 section 2401(a), $72,610,000.
							(15)For the construction of the first increment
			 of the hospital replacement phase I at Fort Bliss, Texas, authorized by section
			 2401(a), $62,975,000.
							(16)For the construction of increment 2 of the
			 Utah Data Center at Camp Williams, Utah, authorized in the Supplemental
			 Appropriations Act, 2009 (Public Law 111–32), $600,000,000.
							(b)Limitation on total cost of construction
			 projectsNotwithstanding the
			 cost variations authorized by section 2853 of title 10, United States Code, and
			 any other cost variation authorized by law, the total cost of all projects
			 carried out under section 2201 of this Act may not exceed the sum of the
			 following:
							(1)The total amount authorized to be
			 appropriated under paragraphs (1) and (2) of subsection (a).
							(2)$200,000,000 (the balance of the amount
			 authorized by section 2401(b) for the hospital replacement, Guam).
							(3)$368,390,000 (the balance of the amount
			 authorized by section 2401(a) for the Ambulatory Care Center at Lackland Air
			 Force Base, Texas).
							(4)$820,000,000 (the balance of the amount
			 authorized in the Supplemental Appropriations Act, 2009 (Public Law 111–32) for
			 the Utah Data Center, Camp Williams, Utah).
							(5)$24,000,000 (the balance of the amount
			 authorized by section 2401(a) for the hospital replacement phase I, Fort Bliss,
			 Texas).
							(6)$290,000,000 (the balance of the amount
			 authorized by section 2401(a) of the Military Construction Authorization Act
			 for Fiscal Year 2009 (division B of Public Law 110–417; 122 Stat. 4689) for the
			 USAMRIID replacement facility at Aberdeen Proving Ground, Maryland).
							(7)$47,000,000 (the balance of the amount
			 authorized by section 2401(a) of the Military Construction Authorization Act
			 for Fiscal Year 2008 (division B of Public Law 110–181; 122 Stat. 521), as
			 modified by section 2401(a) of this Act, for the replacement of fuel storage
			 facilities at Point Loma Annex, California).
							2405.Modification of authority to carry out
			 certain fiscal year 2008 project
						(a)ModificationThe table relating to the Defense Logistics
			 Agency in section 2401(a) of the Military Construction Authorization Act for
			 Fiscal Year 2008 (division B of Public Law 110–181; 122 Stat. 521) is amended
			 in the item relating to Point Loma Annex, California, by striking
			 $140,000,000 in the amount column and inserting
			 $195,000,000.
						(b)Conforming amendmentSection 2403(b)(2) of that Act (122 Stat.
			 524) is amended by striking $84,300,000 and inserting
			 $139,300,000.
						2406.Modification of authority to carry out
			 certain fiscal year 2009 project
						(a)ModificationThe table relating to the Defense Logistics
			 Agency in section 2401(b) of the Military Construction Authorization Act for
			 Fiscal Year 2009 (division B of Public Law 110–417; 122 Stat. 4691) is amended
			 in the item relating to Souda Bay, Greece, by striking
			 $8,000,000 in the amount column and inserting
			 $32,000,000.
						(b)Conforming amendmentsSection 2403 of that Act (122 Stat. 4692)
			 is amended—
							(1)in subsection (a)—
								(A)in paragraph (2), by striking
			 $246,360,000 and inserting $238,360,000;
			 and
								(B)by adding at the end the following new
			 paragraph:
									
										(11)For construction of the first increment of
				fuel storage tanks and pipeline replacement at Souda Bay, Greece,
				$8,000,000.
										;
				and
								(2)in subsection (b), by adding at the end the
			 following new paragraph:
								
									(5)$24,000,000 (the balance of the amount
				authorized for the Defense Logistics Agency under section 2401(b) for fuel
				storage tanks and pipeline replacement at Souda Bay,
				Greece).
									.
							2407.Extension of authorizations of certain
			 fiscal year 2007 project
						(a)ExtensionNotwithstanding section 2701 of the
			 Military Construction Authorization Act for Fiscal Year 2007 (division B of
			 Public Law 109–364; 120 Stat. 2463), authorizations set forth in the table in
			 subsection (b), as provided in section 2402 of that Act, shall remain in effect
			 until October 1, 2010, or the date of the enactment of an Act authorizing funds
			 for military construction for fiscal year 2011, whichever is later.
						(b)TableThe table referred to in subsection (a) is
			 as follows:
							
								Defense Logistics Agency: Extension of 2007 Project
			 Authorization
								
									
										StateInstallation
					 or LocationProjectAmount
										
									
									
										VirginiaDefense Supply Center,
					 RichmondWhole House Renovation$484,000
										
									
								
							
						BChemical Demilitarization
			 Authorizations
					2411.Authorization of appropriations, chemical
			 demilitarization construction, Defense-wideFunds are hereby authorized to be
			 appropriated for fiscal years beginning after September 30, 2009, for military
			 construction and land acquisition for chemical demilitarization in the total
			 amount of $151,541,000, as follows:
						(1)For the construction of phase 11 of a
			 munitions demilitarization facility at Pueblo Chemical Activity, Colorado,
			 authorized by section 2401(a) of the Military Construction Authorization Act
			 for Fiscal Year 1997 (division B of Public Law 104–201; 110 Stat. 2775), as
			 amended by section 2406 of the Military Construction Authorization Act for
			 Fiscal Year 2000 (division B of Public Law 106–65; 113 Stat. 839), section 2407
			 of the Military Construction Authorization Act for Fiscal Year 2003 (division B
			 of Public Law 107–314; 116 Stat. 2698), and section 2413 of the Military
			 Construction Authorization Act for Fiscal Year 2009 (division B of Public Law
			 110–417; 122 Stat. 4697), $92,500,000.
						(2)For the construction of phase 10 of a
			 munitions demilitarization facility at Blue Grass Army Depot, Kentucky,
			 authorized by section 2401(a) of the Military Construction Authorization Act
			 for Fiscal Year 2000 (division B of Public Law 106–65; 113 Stat. 835), as
			 amended by section 2405 of the Military Construction Authorization Act for
			 Fiscal Year 2002 (division B of Public Law 107–107; 115 Stat. 1298), section
			 2405 of the Military Construction Authorization Act for Fiscal Year 2003
			 (division B of Public Law 107–314; 116 Stat. 2698), and section 2414 of the
			 Military Construction Authorization Act for Fiscal Year 2009 (division B of
			 Public Law 110–417; 122 Stat. 4697), $59,041,000.
						XXVNorth atlantic treaty organization security
			 investment program
				2501.Authorized NATO construction and land
			 acquisition projectsThe
			 Secretary of Defense may make contributions for the North Atlantic Treaty
			 Organization Security Investment Program as provided in section 2806 of title
			 10, United States Code, in an amount not to exceed the sum of the amount
			 authorized to be appropriated for this purpose in section 2502 and the amount
			 collected from the North Atlantic Treaty Organization as a result of
			 construction previously financed by the United States.
				2502.Authorization of appropriations,
			 NATOFunds are hereby
			 authorized to be appropriated for fiscal years beginning after September 30,
			 2009, for contributions by the Secretary of Defense under section 2806 of title
			 10, United States Code, for the share of the United States of the cost of
			 projects for the North Atlantic Treaty Organization Security Investment Program
			 authorized by section 2501, in the amount of $276,314,000.
				XXVIGuard and Reserve Forces
			 Facilities
				2601.Authorized Army National Guard construction
			 and land acquisition projects
					(a)Inside the United StatesUsing amounts appropriated pursuant to the
			 authorization of appropriations in section 2606(1)(A), the Secretary of the
			 Army may acquire real property and carry out military construction projects for
			 the Army National Guard locations inside the United States, and in the amounts,
			 set forth in the following table:
						
							Army National Guard: Inside the United
			 States
							
								
									StateLocationAmount
									
								
								
									AlabamaFort
					 McClellan$3,000,000
									
									ArizonaCamp Navajo$3,000,000
									
									CaliforniaFresno
					 Yosemite International Airport$9,900,000
									
									Los Alamitos$31,000,000
									
									GeorgiaFort Benning$15,500,000
									
									IowaJohnston$4,000,000
									
									IdahoGowen Field$16,100,000
									
									IllinoisMilan$5,600,000
									
									IndianaMuscatatuck$10,100,000
									
									KansasSalina Army National
					 Guard Aviation Facility$2,227,000
									
									MassachusettsHanscom Air
					 Force Base$29,000,000
									
									MinnesotaArden
					 Hills$6,700,000
									
									Camp Ripley$1,710,000
									
									MissouriBoonville$1,800,000
									
									MississippiCamp
					 Shelby$16,100,000
									
									Monticello$14,350,000
									
									NebraskaLincoln$23,000,000
									
									New MexicoSanta
					 Fe$39,000,000
									
									NevadaCarson City$2,000,000
									
									North Las Vegas$26,000,000
									
									OregonClatsop County,
					 Warrenton$3,369,000
									
									South CarolinaEastover$26,000,000
									
									Greenville$40,000,000
									
									South DakotaCamp
					 Rapid$9,840,000
									
									TexasAustin$22,200,000
									
									VirginiaFort
					 Pickett$32,000,000
									
									VermontEthan Allen Firing
					 Range$1,996,000
									
									West VirginiaSt. Albans
					 Armory, St. Albans$2,000,000
									
								
							
						
					(b)Outside the United StatesUsing amounts appropriated pursuant to the
			 authorization of appropriations in section 2606(1)(A), the Secretary of the
			 Army may acquire real property and carry out military construction projects for
			 the Army National Guard locations outside the United States, and in the
			 amounts, set forth in the following table:
						
							Army National Guard: Outside the United
			 States
							
								
									Territory or CommonwealthLocationAmount
									
								
								
									GuamBarrigada$30,000,000
									
									Virgin IslandsSt. Croix$20,000,000
									
								
							
						
					2602.Authorized Army Reserve construction and
			 land acquisition projectsUsing amounts appropriated pursuant to the
			 authorization of appropriations in section 2606(1)(B), the Secretary of the
			 Army may acquire real property and carry out military construction projects for
			 the Army Reserve locations, and in the amounts, set forth in the following
			 table:
					
						Army Reserve
						
							
								StateLocationAmount
								
							
							
								CaliforniaCamp
					 Pendleton$19,500,000
								
								Los Angeles$29,000,000
								
								ColoradoColorado
					 Springs$13,000,000
								
								ConnecticutBridgeport$18,500,000
								
								FloridaPanama City$7,300,000
								
								West Palm Beach$26,000,000
								
								GeorgiaAtlanta
					 (Winder)$14,000,000
								
								IllinoisChicago
					 (Joliet)$23,000,000
								
								MinnesotaFort Snelling
					 (Minneapolis)$12,000,000
								
								New YorkRochester$13,600,000
								
								OhioCincinnati$13,000,000
								
								PennsylvaniaAshley$9,800,000
								
								Harrisburg$7,600,000
								
								Newton Square$20,000,000
								
								Uniontown$11,800,000
								
								TexasAustin$20,000,000
								
								Fort Bliss$9,500,000
								
								Houston$24,000,000
								
								San Antonio (Fort Sam
					 Houston)$20,000,000
								
								WisconsinFort
					 McCoy$28,850,000
								
								Puerto RicoCaguas$12,400,000
								
							
						
					
				2603.Authorized Navy Reserve and Marine Corps
			 Reserve construction and land acquisition projectsUsing
			 amounts appropriated pursuant to the authorization of appropriations in section
			 2606(2), the Secretary of the Navy may acquire real property and carry out
			 military construction projects for the Navy Reserve and Marine Corps Reserve
			 locations, and in the amounts, set forth in the following table:
					
						Navy Reserve and Marine Corps Reserve
						
							
								StateLocationAmount
								
							
							
								ArizonaPhoenix (Luke
					 Air Force Base)$10,986,000
								
								CaliforniaAlameda$5,960,000
								
								IllinoisJoliet Army
					 Ammunition Plant$7,957,000
								
								South
					 CarolinaCharleston$4,240,000
								
								VirginiaOceana Naval
					 Air Station$30,400,000
								
								TexasSan
					 Antonio$2,210,000
								
							
						
					
				2604.Authorized Air National Guard construction
			 and land acquisition projectsUsing amounts appropriated pursuant to the
			 authorization of appropriations in section 2606(3)(A), the Secretary of the Air
			 Force may acquire real property and carry out military construction projects
			 for the Air National Guard locations, and in the amounts, set forth in the
			 following table:
					
						Air National Guard
						
							
								StateLocationAmount
								
							
							
								ArizonaDavis Monthan
					 Air Force Base$5,600,000
								
								CaliforniaSouthern California Logistics
					 Airport$8,400,000
								
								ColoradoBuckley Air
					 National Guard Base$4,500,000
								
								ConnecticutBradley National Airport$9,100,000
								
								HawaiiHickam Air
					 Force Base$33,000,000
								
								IowaDes
					 Moines$4,600,000
								
								MassachusettsOtis Air National Guard Base$12,800,000
								
								MarylandAndrews Air
					 Force Base$14,000,000
								
								MaineBangor
					 International Airport$28,000,000
								
								MichiganAlpena$8,900,000
								
								Battle Creek Air National
					 Guard Base$14,000,000
								
								Selfridge Air National
					 Guard Base$7,100,000
								
								MinnesotaMinnesota/Saint Paul
					 International Airport$1,900,000
								
								MissouriRosecrans
					 Memorial Airport$9,300,000
								
								MississippiColumbus Air Force Base$10,000,000
								
								MontanaMalmstrom Air
					 Force Base$9,600,000
								
								NebraskaLincoln$1,500,000
								
								New
					 HampshirePease Air National Guard Base$10,000,000
								
								New
					 JerseyMcGuire, Air Force Base$9,700,000
								
								NevadaReno$10,800,000
								
								OhioMansfield Lahm
					 Airport$11,400,000
								
								OklahomaWill Rogers
					 World Airport$7,300,000
								
								South
					 CarolinaMcEntire Joint National Guard Base$1,300,000
								
								South
					 DakotaJoe Foss Field$2,600,000
								
								Tennessee164th Airlift
					 Wing, Memphis$9,800,000
								
								UtahHill Air Force
					 Base$5,100,000
								
								VermontBurlington
					 International Airport$6,000,000
								
								WisconsinGeneral
					 Mitchell International Airport$5,000,000
								
								West
					 VirginiaMartinsburg$19,500,000
								
								WyomingCheyenne
					 Airport$1,500,000
								
							
						
					
				2605.Authorized Air Force Reserve construction
			 and land acquisition projectsUsing amounts appropriated pursuant to the
			 authorization of appropriations in section 2606(3)(B), the Secretary of the Air
			 Force may acquire real property and carry out military construction projects
			 for the Air Force Reserve locations, and in the amounts, set forth in the
			 following table:
					
						Air Force Reserve
						
							
								StateLocationAmount
								
							
							
								ColoradoSchriever Air
					 Force Base$10,200,000
								
								MississippiKeesler Air Force Base$9,800,000
								
								New YorkNiagra Falls
					 Air Reserve Base$5,700,000
								
								PennsylvaniaPittsburgh Air Reserve Base$12,400,000
								
								TexasLackland Air
					 Force Base$1,500,000
								
								UtahHill Air Force
					 Base$3,200,000
								
							
						
					
				2606.Authorization of appropriations, Guard and
			 ReserveFunds are hereby
			 authorized to be appropriated for fiscal years beginning after September 30,
			 2009, for the costs of acquisition, architectural and engineering services, and
			 construction of facilities for the Guard and Reserve Forces, and for
			 contributions therefor, under chapter 1803 of title 10, United States Code
			 (including the cost of acquisition of land for those facilities), in the
			 following amounts:
					(1)For the Department of the Army—
						(A)for the Army National Guard of the United
			 States, $481,773,000; and
						(B)for the Army Reserve, $378,712,000.
						(2)For the Department of the Navy, for the
			 Navy and Marine Corps Reserve, $64,124,000.
					(3)For the Department of the Air Force—
						(A)for the Air National Guard of the United
			 States, $301,361,000; and
						(B)for the Air Force Reserve,
			 $45,576,000.
						2607.Extension of authorizations of certain
			 fiscal year 2007 projects
					(a)ExtensionNotwithstanding section 2701 of the
			 Military Construction Authorization Act for Fiscal Year 2007 (division B of
			 Public Law 109–364; 120 Stat. 2463), the authorizations set forth in the table
			 in subsection (b), as provided in section 2601 of that Act, shall remain in
			 effect until October 1, 2010, or the date of the enactment of an Act
			 authorizing funds for military construction for fiscal year 2011, whichever is
			 later.
					(b)TableThe table referred to in subsection (a) is
			 as follows:
						
							Army National Guard: Extension of 2007 Project
			 Authorizations
							
								
									StateInstallation
					 or LocationProject Amount
									
								
								
									CaliforniaFresnoAVCRAD Add/Alt, PH
					 I$30,000,000
									
									New JerseyLakehurstConsolidated Logistics
					 Training Facility, PH II$20,024,000
									
								
							
						
					2608.Extension of authorizations of certain
			 fiscal year 2006 project
					(a)ExtensionNotwithstanding section 2701 of the
			 Military Construction Authorization Act for Fiscal Year 2006 (division B of
			 Public Law 109–163; 119 Stat. 3501), authorizations set forth in the table in
			 subsection (b), as provided in section 2601 of that Act, shall remain in effect
			 until October 1, 2010, or the date of the enactment of an Act authorizing funds
			 for military construction for fiscal year 2011, whichever is later.
					(b)TableThe table referred to in subsection (a) is
			 as follows:
						
							Army National Guard: Extension of 2006 Project
			 Authorizations
							
								
									StateInstallation
					 or LocationProject Amount
									
								
								
									MontanaTownsendAutomated Qualification
					 Training Range$2,532,000
									
								
							
						
					XXVIIBase closure and realignment
			 activities
				2701.Authorization of appropriations for base
			 closure and realignment activities funded through Department of Defense Base
			 Closure Account 1990Funds are
			 hereby authorized to be appropriated for fiscal years beginning after September
			 30, 2009, for base closure and realignment activities, including real property
			 acquisition and military construction projects, as authorized by the Defense
			 Base Closure and Realignment Act of 1990 (part A of title XXIX of Public Law
			 101–510; 10 U.S.C. 2687 note) and funded through the Department of Defense Base
			 Closure Account 1990 established by section 2906 of such Act, in the total
			 amount of $396,768,000.
				2702.Authorized base closure and realignment
			 activities funded through Department of Defense Base Closure Account
			 2005Using amounts
			 appropriated pursuant to the authorization of appropriations in section 2703,
			 the Secretary of Defense may carry out base closure and realignment activities,
			 including real property acquisition and military construction projects, as
			 authorized by the Defense Base Closure and Realignment Act of 1990 (part A of
			 title XXIX of Public Law 101–510; 10 U.S.C. 2687 note) and funded through the
			 Department of Defense Base Closure Account 2005 established by section 2906A of
			 such Act, in the amount of $5,934,740,000.
				2703.Authorization of appropriations for base
			 closure and realignment activities funded through Department of Defense Base
			 Closure Account 2005Funds are
			 hereby authorized to be appropriated for fiscal years beginning after September
			 30, 2008, for base closure and realignment activities, including real property
			 acquisition and military construction projects, as authorized by the Defense
			 Base Closure and Realignment Act of 1990 (part A of title XXIX of Public Law
			 101–510; 10 U.S.C. 2687 note) and funded through the Department of Defense Base
			 Closure Account 2005 established by section 2906A of such Act, in the total
			 amount of $7,479,498,000.
				2704.Report on global defense posture
			 realignment and interagency review
					(a)Interagency review of overseas master
			 plansAt the same time that
			 the budget is submitted under section 1105(a) of title 31, United States Code,
			 for a fiscal year, the Secretary of Defense shall submit to the congressional
			 defense committees and the Committee on Foreign relations of the Senate and the
			 Committee on Foreign Affairs of the House of Representatives a report on the
			 status of overseas base closure and realignment actions undertaken as part of a
			 global defense posture realignment strategy and the status of development and
			 execution of comprehensive master plans for overseas military main operating
			 bases, forward operating sites, and cooperative security locations. The report
			 shall address the following:
						(1)How the plans
			 would support the security commitments undertaken by the United States pursuant
			 to any international security treaty, including, the North Atlantic Treaty, The
			 Treaty of Mutual Cooperation and Security between the United States and Japan,
			 and the Security Treaty Between Australia, New Zealand, and the United States
			 of America.
						(2)The impact of
			 such plans on the current security environments in the combatant commands,
			 including United States participation in theater security cooperation
			 activities and bilateral partnership, exchanges, and training exercises.
						(3)Any comments of
			 the Secretary of Defense resulting from an interagency review of these plans
			 that includes the Department of State and other Federal departments and
			 agencies that the Secretary of Defense deems necessary for national
			 security.
						(b)Interagency overseas basing
			 reportSection 118 of title
			 10, United States Code, is amended by adding at the end the following new
			 subsection:
						
							(h)Interagency overseas basing
				reportNot later than 90 days
				after submitting a report on a quadrennial defense review under subsection (d),
				the Secretary shall submit to the congressional defense committees a report
				detailing how the results of the assessment conducted as part of such review
				will impact the status of overseas base closure and realignment actions
				undertaken as part of a global defense posture realignment strategy and the
				status of development and execution of comprehensive master plans for overseas
				military main operating bases, forward operating sites, and cooperative
				security locations of the global defense posture of the United States. The
				report shall include any recommendations for additional closures or
				realignments of military installations outside of the United States. The report
				shall include any comments resulting from an interagency review of these plans
				that includes the Department of State and other relevant Federal departments
				and
				agencies.
							.
					2705.Sense of the Senate on need for community
			 assistance related to base closures and realignments and force
			 repositioning
					(a)FindingsThe Senate makes the following
			 findings:
						(1)The 2005 round of defense base closures and
			 realignments (BRAC) has resulted in a requirement to dispose of excess Federal
			 property in addition to property determined to be excess as the result of
			 decisions in four previous rounds of base realignments and closures in 1988,
			 1991, 1993, and 1995.
						(2)The Department of Defense has primary
			 responsibility to dispose of Federal property resulting from the closure or
			 realignment of military installations under the Defense Base Closure and
			 Realignment Act of 1990 (part A of title XXIX of Public Law 101–510; 10 U.S.C.
			 2687 note).
						(3)The Department of Defense is authorized to
			 dispose of BRAC property using a range of methods including administrative
			 transfer to another Federal agency, public benefit conveyances, homeless
			 housing assistance, economic development conveyances, negotiated sales, or
			 public sales.
						(4)The Department of Defense is authorized to
			 convey property to local redevelopment agencies representing communities
			 affected by base closures and realignments for the purpose of economic
			 development.
						(5)The Department of Defense is authorized to
			 assess the needs of the local community and the intended use of the property in
			 determining the amount of compensation to be received in exchange for the
			 economic development conveyance.
						(6)The Department of Defense is authorized to
			 receive an amount for the economic development conveyance that may range from
			 fair market value to an amount less than fair market, to no cost to the
			 conveyee, depending on the local economic conditions.
						(7)The Department of Defense is required to
			 use any monetary proceeds gained from the disposal of BRAC property to fund
			 environmental clean-up, remediation, and compliance actions required to safely
			 dispose of BRAC property.
						(8)Any revenue foregone as a result of a
			 decision not to seek fair market value for disposed property must be
			 compensated with appropriated funds requested by the Department of Defense in
			 annual budget submissions to Congress.
						(b)Sense of the SenateIt is the sense of the Senate that, as the
			 Federal Government implements base closures and realignments, global
			 repositioning, and grow the force initiatives, it is necessary—
						(1)to assist local communities coping with the
			 impact of these programs at both closed and active military installations;
			 and
						(2)to comprehensively assess the needs and
			 degree of Federal assistance to communities to effectively implement the
			 various initiatives of the Department of Defense while aiding communities to
			 either recover quickly from closures or to accommodate growth associated with
			 troop influxes.
						2706.Relocation of certain Army Reserve units in
			 ConnecticutThe Secretary of
			 the Army may use funds appropriated pursuant to the authorization of
			 appropriations in section 2703 for the purpose of constructing an Army Reserve
			 Center and Maintenance Facility in the vicinity of Newtown, Connecticut, at a
			 location determined by the Secretary to be in the best interest of national
			 security and in the public interest.
				2707.Authority to
			 construct previously authorized Armed Forces Reserve Center in vicinity of
			 specified location at Pease Air National Guard Base, New
			 HampshireThe Secretary of the
			 Army may use funds appropriated pursuant to the authorization of appropriations
			 in section 2703 of the Duncan Hunter National Defense Authorization Act for
			 Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4715) for the purpose of
			 constructing an Armed Forces Reserve Center at Pease Air National Guard Base,
			 New Hampshire, to construct instead an Armed Forces Reserve Center in the
			 vicinity of Pease Air National Guard Base at a location determined by the
			 Secretary to be in the best interest of national security and in the public
			 interest.
				2708.Requirement
			 for master plan to provide world class military medical facilities in the
			 National Capital Region
					(a)Master plan
			 requiredNot later than 180 days after the date of the enactment
			 of this Act, the Secretary of Defense shall develop and implement a
			 comprehensive master plan to provide world class military medical facilities
			 and an integrated system of health care delivery for the National Capital
			 Region that—
						(1)addresses—
							(A)the unique needs
			 of members of the Armed Forces and retired members of the Armed Forces and
			 their families;
							(B)the care,
			 management, and transition of seriously ill and injured members of the Armed
			 Forces and their families;
							(C)the missions of
			 the branch or branches of the Armed Forces served; and
							(D)performance
			 expectations for the future integrated health care delivery system,
			 including—
								(i)information
			 management and information technology support; and
								(ii)expansion of
			 support services;
								(2)includes the
			 establishment of an integrated process for the joint development of budgets,
			 prioritization of requirements, and the allocation of funds;
						(3)designates a
			 single entity within the Department of Defense with the budget and operational
			 authority to respond quickly to and address emerging facility and operational
			 requirements required to provide and operate world class military medical
			 facilities in the National Capital Region;
						(4)incorporates all
			 ancillary and support facilities at the National Naval Medical Center,
			 Bethesda, Maryland, including education and research facilities as well as
			 centers of excellence, transportation, and parking structures required to
			 provide a full range of adequate care and services for members of the Armed
			 Forces and their families;
						(5)ensures that each
			 facility covered by the plan meets or exceeds Joint Commission hospital design
			 standards as applicable; and
						(6)can be used as a
			 model to develop similar master plans for all military medical facilities
			 within the Department of Defense.
						(b)Milestone
			 schedule and cost estimatesNot later than 90 days after the
			 development of the master plan required by (a), the Secretary shall submit to
			 the congressional defense committees a report describing—
						(1)the schedule for
			 completion of requirements identified in the master plan; and
						(2)updated cost
			 estimates to provide world class military medical facilities for the National
			 Capital Region.
						(c)DefinitionsIn
			 this section:
						(1)National
			 Capital RegionThe term National Capital Region has
			 the meaning given the term in section 2674(f) of title 10, United States
			 Code.
						(2)World class
			 military medical facilityThe term world class military
			 medical facility has the meaning given the term by the National Capital
			 Region Base Realignment and Closure Health Systems Advisory Subcommittee of the
			 Defense Health Board in appendix B of the report entitled Achieving
			 World Class – An Independent Review of the Design Plans for the Walter Reed
			 National Military Medical Center and the Fort Belvoir Community
			 Hospital, published in May, 2009.
						XXVIIIMilitary construction general
			 provisions
				2801.Military construction and land acquisition
			 projects authorized by American Recovery and Reinvestment Act of 2009
					(a)Authorized Army construction and land
			 acquisition projectsUsing
			 amounts appropriated by title X of the American Recovery and Reinvestment Act
			 of 2009 (Public Law 111–5; 123 Stat. 191), the Secretary of the Army may
			 acquire real property and carry out military construction projects for the
			 installations or locations inside the United States, and in the amounts, set
			 forth in the following table:
						
							Army: Inside the United States
							
								
									StateInstallation or
					 LocationAmount
									
								
								
									ColoradoFort
					 Carson$12,500,000
									
									GeorgiaFort Stewart (Hunter
					 Army Airfield)$8,600,000
									
									KentuckyFort
					 Campbell$43,000,000
									
									North CarolinaFort Bragg$11,300,000
									
									New YorkFort
					 Drum$10,700,000
									
									TexasFort Bliss$57,000,000
									
									Fort Hood$12,700,000
									
									VirginiaFort
					 Belvoir$14,600,000
									
									Fort
					 Eustis$9,600,000
									
								
							
						
					(b)Authorized Navy construction and land
			 acquisition projectsUsing
			 amounts appropriated by title X of the American Recovery and Reinvestment Act
			 of 2009 (Public Law 111–5; 123 Stat. 191), the Secretary of the Navy may
			 acquire real property and carry out military construction projects for the
			 installations or locations inside the United States, and in the amounts, set
			 forth in the following table:
						
							Navy: Inside the United States
							
								
									StateInstallation or
					 LocationAmount
									
								
								
									CaliforniaMarine Corps Base Camp
					 Pendleton$35,052,000
									
									Naval Air Station
					 Lemoore$7,793,000
									
									Naval Base
					 Coronado$88,576,000
									
									Naval Base Point
					 Loma$11,844,000
									
									FloridaNaval Station Mayport$10,220,000
									
									HawaiiMarine Corps Base
					 Hawaii$19,360,000
									
									MarylandNaval Support Activity
					 Annapolis$1,994,000
									
									Naval Surface Warfare
					 Center Carderock$1,253,000
									
									North CarolinaMarine Corps Air Station New
					 River$3,039,000
									
									Marine Corps Base Camp
					 Lejeune$13,779,000
									
									TennesseeNaval Support Activity
					 Mid-South$11,960,000
									
									VirginiaHampton
					 Roads$26,098,000
									
									Naval Station
					 Norfolk$24,647,000
									
									WashingtonNaval Air Station Whidbey
					 Island$20,054,000
									
									VariousVarious Locations$4,331,000
									
								
							
						
					(c)Authorized Air Force construction and land
			 acquisition projectsUsing
			 amounts appropriated by title X of the American Recovery and Reinvestment Act
			 of 2009 (Public Law 111–5; 123 Stat. 191), the Secretary of the Air Force may
			 acquire real property and carry out military construction projects for the
			 installations or locations inside the United States, and in the amounts, set
			 forth in the following table:
						
							Air Force: Inside the United States
							
								
									StateInstallation or
					 LocationAmount
									
								
								
									AlaskaEielson Air Force
					 Base$53,900,000
									
									AlabamaBirmingham$2,300,000
									
									ArkansasFort
					 Smith$7,800,000
									
									ColoradoPeterson
					 Air Force Base$11,200,000
									
									FloridaHurlburt
					 Field$11,000,000
									
									GeorgiaMoody Air Force
					 Base$11,400,000
									
									IowaDes Moines$6,000,000
									
									KansasForbes$4,100,000
									
									MarylandAndrews Air
					 Force Base$8,000,000
									
									MississippiKeesler Air Force Base$20,800,000
									
									MontanaMalmstrom Air Force Base$26,200,000
									
									North DakotaMinot Air
					 Force Base$28,300,000
									
									New JerseyAtlantic
					 City$4,300,000
									
									New MexicoCannon Air
					 Force Base$12,000,000
									
									NevadaNellis Air Force
					 Base$13,400,000
									
									PennsylvaniaFort Indian
					 Town Gap$7,000,000
									
									South
					 CarolinaShaw Air Force Base$22,500,00
									
									TexasGoodfellow Air Force
					 Base$28,400,000
									
									Lackland Air Force
					 Base$6,000,000
									
									UtahHill Air
					 Force Base$15,000,000
									
									Salt Lake
					 City$5,100,000
									
									WisconsinGeneral
					 Mitchell$1,100,000
									
									West VirginiaEastern
					 West Virginia Regional Airport$4,300,000
									
								
							
						
					(d)Authorized Defense-wide construction and
			 land acquisition projectsUsing amounts appropriated by title X of
			 the American Recovery and Reinvestment Act of 2009 (Public Law 111–5; 123 Stat.
			 191), the Secretary of Defense may acquire real property and carry out military
			 construction projects for the installations or locations inside the United
			 States, and in the amounts, set forth in the following table:
						
							Defense-wide: Inside the United States
							
								
									StateInstallation or
					 LocationAmount
									
								
								
									CaliforniaCamp
					 Pendleton$563,100,000
									
									FloridaNaval Airt Station
					 Jacksonville$27,210,000
									
									TexasFort
					 Hood$621,000,000
									
									VariousVarious
					 Locations$118,690,000
									
								
							
						
					(e)Authorized Army National Guard and Reserve
			 projects
						(1)Authorized construction and land
			 acquisition projectsUsing
			 amounts appropriated by title X of the American Recovery and Reinvestment Act
			 of 2009 (Public Law 111–5; 123 Stat. 191), the Secretary of the Army may
			 acquire real property and carry out military construction projects for the Army
			 National Guard and Army Reserve locations, and in the amounts, set forth in the
			 following table:
							
								Army National Guard and Reserve: Inside the United
			 States
								
									
										StateInstallation or
					 LocationAmount
										
									
									
										CaliforniaMather Air
					 Field$1,500,000
										
										NevadaHawthorne Army
					 Depot$950,000
										
										North CarolinaRaleigh$39,500,000
										
										NebraskaCamp
					 Ashland$2,900,000
										
										New YorkBrooklyn
					 (Fort Hamilton)$1,500,000
										
										OregonCamp
					 Withycombe$1,300,000
										
										West
					 VirginiaGassaway$3,300,000
										
									
								
							
						(2)Authorized family housingUsing amounts appropriated by title X of
			 the American Recovery and Reinvestment Act of 2009 (Public Law 111–5; 123 Stat.
			 191), the Secretary of the Army may construct or acquire family housing units
			 (including land acquisition and supporting facilities) at the Army National
			 Guard and Army Reserve locations, in the number of units, and in the amounts,
			 set forth in the following table:
							
								Army National Guard and Reserve: Family
			 Housing
								
									
										StateInstallation or
					 LocationUnitsAmount
										
									
									
										CaliforniaFort Hunter-Liggett5$2,370,000
										
										Sierra Army
					 Depot1$707,000
										
										IllinoisRock Island2$930,000
										
										OklahomaMcAlester Army Depot6$2,200,000
										
										PennsylvaniaLetterkenny Army Depot3$1,050,000
										
										Tobyhanna2$1,000,000
										
										UtahDugway Proving Grounds20$10,000,000
										
										VirginiaRadford Army Ammunition
					 Plant4$1,300,000
										
										WisconsinFort McCoy23$14,000,000
										
									
								
							
						AMilitary Construction Program and Military
			 Family Housing Changes
					2811.Extension of authority to use operation and
			 maintenance funds for construction projects inside the United States Central
			 Command and United States Africa Command areas of responsibilitySection 2808 of the Military Construction
			 Authorization Act for Fiscal Year 2004 (division B of Public Law 108–136; 117
			 Stat. 1723), as amended by section 2810 of the Military Construction
			 Authorization Act for Fiscal Year 2005 (division B of Public Law 108–375; 118
			 Stat. 2128), section 2809 of the Military Construction Authorization Act for
			 Fiscal Year 2006 (division B of Public Law 109–163; 119 Stat. 3508), section
			 2802 of the Military Construction Authorization Act for Fiscal Year 2007
			 (division B of Public Law 109–364; 120 Stat. 2466), section 2801 of the
			 Military Construction Authorization Act for Fiscal Year 2008 (division B of
			 Public Law 110–181; 122 Stat. 538), and section 2806 of the Military
			 Construction Authorization Act for Fiscal Year 2009 (division B of Public Law
			 110–417; 122 Stat. 4724) is further amended—
						(1)in subsection (a), by striking
			 2009 and inserting 2010; and
						(2)in subsection (c)(2), by inserting
			 or fiscal year 2010 after fiscal year
			 2009.
						2812.Modification of authority for scope of work
			 variationsSection 2853 of
			 title 10, United States Code, is amended—
						(1)in subsection (b)—
							(A)by striking Except as provided in
			 subsection (c) and inserting (1) Except as provided in
			 subsection (c);
							(B)by striking may be reduced by not
			 more than 25 percent from the amount approved for that project, construction,
			 improvement, or acquisition by Congress. and inserting may be
			 reduced by not more than 25 percent from the amount specified for that project,
			 construction, improvement, or acquisition in the justification data provided to
			 Congress as part of the request for authorization of the project, construction,
			 improvement, or acquisition.; and
							(C)by adding at the end the following new
			 paragraph:
								
									(2)The scope of work for a military
				construction project or for the construction, improvement, and acquisition of a
				military family housing project may not be increased above the amount specified
				for that project, construction, improvement, or acquisition in the
				justification data provided to Congress as part of the request for
				authorization of the project, construction, improvement, or
				acquisition.
									;
				and
							(2)in subsection (c), by striking
			 limitation on scope reduction in subsection (b) and inserting
			 limitation on scope reduction in subsection (b)(1).
						2813.Modification of conveyance authority at
			 military installations
						(a)Limited purposes for which real property
			 may be conveyedSection 2869
			 of title 10, United States Code, is amended—
							(1)in the section heading, by striking
			 to support military
			 construction or limit encroachment and inserting
			 to limit
			 encroachment;
							(2)in subsection (a)—
								(A)in paragraph (1)—
									(i)by striking agrees, in exchange for
			 the real property— and all that follows through to carry out a
			 military construction project or land acquisition and inserting
			 agrees, in exchange for the real property, to carry out a land
			 acquisition;
									(ii)by striking ; or and
			 inserting a period; and
									(iii)by striking subparagraph (B); and
									(B)by striking paragraph (3);
								(3)in subsection (b), by striking fair
			 market value of the military construction, military family housing, or military
			 unaccompanied housing both places it appears and inserting fair
			 market value of the land;
							(4)by amending subsection (c) to read as
			 follows:
								
									(c)Limitation on use of conveyance authority
				at installations closed under base closure lawsThe authority under subsection (a)(2)(A) to
				convey property located on a military installation may only be used to the
				extent the conveyance is consistent with an approved redevelopment plan for
				such installation.
									;
				and
							(5)in subsection (d)(2)(A), by striking
			 military construction project, land acquisition, military family
			 housing, or military unaccompanied housing both places it appears and
			 inserting land acquisition.
							(b)Requirement to deposit funds in foreign
			 currency fluctuations, construction, defense accountSubsection (e) of such section is amended
			 by striking (1) Except as provided in paragraph (2), the Secretary
			 concerned may deposit funds and all that follows through funds
			 deposited under paragraph (2) shall be available in paragraph (3) and
			 inserting The Secretary concerned shall deposit funds received under
			 subsection (b) in the appropriation Foreign Currency Fluctuations,
			 Construction, Defense. The funds deposited shall be
			 available.
						(c)Elimination of annual report requirement;
			 sunsetSubsection (f) of such
			 section is amended to read as follows:
							
								(f)SunsetThe authority to enter into an agreement
				under this section shall expire on September 30,
				2013.
								.
						(d)Clerical amendmentThe item relating to such section in the
			 table of sections at the beginning of chapter 169 of such title is amended to
			 read as follows:
							
								
									2869. Conveyance of property at
				military installations to limit
				encroachment.
								
								.
						2814.Two-year extension of authority for pilot
			 projects for acquisition or construction of military unaccompanied
			 housingSection 2881a of title
			 10, United States Code, is amended by striking 2009 and
			 inserting 2011.
					BEnergy security
					2821.Report on Department of Defense efforts
			 toward installation of solar panels and other renewable energy projects on
			 military installations
						(a)Report requiredNot later than 180 days after the date of
			 the enactment of this Act, the Secretary of Defense shall submit to the
			 congressional defense committees a report that describes and assesses current
			 Department of Defense efforts toward the installation of solar panels and other
			 renewable energy projects on military installations and facilities.
						(b)ElementsThe report required by subsection (a) shall
			 set forth the following:
							(1)A description and assessment of the status
			 of current Department efforts toward the installation of solar panels and other
			 renewable energy projects on military installations and facilities.
							(2)A description of any legislative,
			 administrative, or other impediments to such efforts.
							(3)Such recommendations for legislative or
			 administrative action as the Secretary considers appropriate for purposes
			 of—
								(A)furthering such efforts; and
								(B)achieving the renewable energy goals of the
			 Department by 2025.
								(4)Such other matters as the Secretary
			 considers appropriate.
							CLand conveyances
					2831.Land Conveyance, Naval Air Station Oceana,
			 Virginia
						(a)Conveyance authorizedThe Secretary of the Navy may convey to the
			 City of Virginia Beach, Virginia (in this section referred to as the
			 City), all right, title, and interest of the United States in
			 and to a parcel of real property, including any improvements thereon,
			 consisting of approximately 2.4 acres at Naval Air Station, Oceana, Virginia,
			 for the purpose of permitting the City to expand services to support the Marine
			 Animal Care Center.
						(b)ConsiderationAs consideration for the conveyance under
			 subsection (a), the City shall provide compensation to the Secretary of the
			 Navy in an amount equal to the fair market value of the real property conveyed
			 under such subsection, as determined by appraisals acceptable to the
			 Secretary.
						(c)Description of propertyThe exact acreage and legal description of
			 the real property to be exchanged under this section shall be determined by
			 surveys satisfactory to the Secretary.
						(d)Payment of costs of conveyances
							(1)Payment requiredThe Secretary shall require the City to
			 cover costs to be incurred by the Secretary, or to reimburse the Secretary for
			 costs incurred by the Secretary, to carry out the conveyance under this
			 section, including survey costs related to the conveyance. If amounts are
			 collected from the City in advance of the Secretary incurring the actual costs,
			 and the amount collected exceeds the costs actually incurred by the Secretary
			 to carry out the conveyance, the Secretary shall refund the excess amount to
			 the City.
							(2)Treatment of amounts receivedAmounts received under paragraph (1) as
			 reimbursement for costs incurred by the Secretary to carry out the conveyance
			 under this section shall be credited to the fund or account that was used to
			 cover the costs incurred by the Secretary in carrying out the conveyance.
			 Amounts so credited shall be merged with amounts in such fund or account and
			 shall be available for the same purposes, and subject to the same conditions
			 and limitations, as amounts in such fund or account.
							(e)Additional terms and
			 conditionsThe Secretary may
			 require such additional terms and conditions in connection with the conveyance
			 under this section as the Secretary considers appropriate to protect the
			 interests of the United States.
						2832.Release of
			 reversionary interestThe
			 United States releases to the State of Arkansas the reversionary interest
			 described in sections 2 and 3 of the Act entitled “An Act authorizing the
			 transfer of part of Camp Joseph T. Robinson to the State of Arkansas”, approved
			 June 30, 1950 (64 Stat. 311, chapter 429), in and to the surface estate of the
			 land constituting Camp Joseph T. Robinson, Arkansas, which is comprised of
			 40.515 acres of land to be acquired by the United States of America and 40.513
			 acres to be acquired by the City of North Little Rock, Arkansas, and lies in
			 sections 6, 8, and 9 of township 2 North, Range 12 West, Pulaski County,
			 Arkansas.
					2833.Land
			 conveyance, Ellsworth Air Force Base, South Dakota
						(a)Change in
			 recipient under existing authority
							(1)In
			 generalSection 2863(a) of the Military Construction Act for
			 Fiscal Year 1998 (division B of Public Law 105–85; 111 Stat. 2010), as amended
			 by section 2865(a) of the Military Construction Act for Fiscal Year 2001 (as
			 enacted into law by Public Law 106–398; 114 Stat. 1654A–435), is further
			 amended by striking West River Foundation for Economic and Community
			 Development, Sturgis, South Dakota (in this section referred to as the
			 Foundation) and inserting South Dakota Ellsworth
			 Development Authority, Pierre, South Dakota (in this section referred to as the
			 Authority).
							(2)Technical and
			 conforming amendmentsSection 2863 of the Military Construction
			 Act for Fiscal Year 1998 (division B of Public Law 105–85; 111 Stat. 2010), as
			 amended by section 2865(b) of the Military Construction Act for Fiscal Year
			 2001 (as enacted into law by Public Law 106–398; 114 Stat. 1654A–435), is
			 further amended—
								(A)by striking
			 Foundation each place it appears in subsections (c) and (e) and
			 inserting Authority;
								(B)in subsection
			 (b)(1)—
									(i)in
			 subparagraph (B), by striking 137.56 acres and inserting
			 120.70 acres; and
									(ii)by
			 striking subparagraphs (C), (D), and (E).
									(b)New conveyance
			 authority
							(1)Conveyance
			 authorizedThe Secretary of the Air Force may convey, without
			 consideration, to the South Dakota Ellsworth Development Authority, Pierre,
			 South Dakota (in this subsection referred to as the Authority),
			 all right, title, and interest of the United States in and to the parcels of
			 real property located at Ellsworth Air Force Base, South Dakota, referred to in
			 paragraph (2).
							(2)Covered
			 propertyThe real property referred to in paragraph (1) is the
			 following:
								(A)A parcel of real
			 property, together with any improvements thereon, consisting of approximately
			 2.37 acres and comprising the 11000 West Communications Annex.
								(B)A parcel of real
			 property, together with any improvements thereon, consisting of approximately
			 6.643 acres and comprising the South Nike Education Annex.
								(3)ConditionAs
			 a condition of the conveyance under this subsection, the Authority, and any
			 person or entity to which the Authority transfers the property, shall comply in
			 the use of the property with the applicable provisions of the Ellsworth Air
			 Force Base Air Installation Compatible Use Zone Study.
							(4)Reversionary
			 interestIf the Secretary determines at any time that the real
			 property conveyed under paragraph (1) is not being used in compliance with the
			 applicable provisions of the Ellsworth Air Force Base Air Installation
			 Compatible Use Zone Study, all right, title, and interest in and to such real
			 property, including any improvements and appurtenant easements thereto, shall,
			 at the option of the Secretary, revert to and become the property of the United
			 States, and the United States shall have the right of immediate entry onto such
			 real property. A determination by the Secretary under this paragraph shall be
			 made on the record after an opportunity for a hearing.
							(5)Description of
			 propertyThe exact acreage and legal description of the real
			 property to be conveyed under this subsection shall be determined by a survey
			 satisfactory to the Secretary.
							(6)Additional terms and
			 conditionsThe Secretary may require such additional terms and
			 conditions in connection with the conveyance under this subsection as the
			 Secretary considers appropriate to protect the interests of the United
			 States.
							2834.Land conveyance,
			 F.E. Warren Air Force Base, Cheyenne, Wyoming
						(a)Conveyance
			 authorizedThe Secretary of
			 the Air Force may convey to the County of Laramie, Wyoming (in this section
			 referred to as the County) all right, title, and interest of the
			 United States in and to a parcel of real property, including any improvements
			 thereon and appurtenant easements thereto, consisting of approximately 73 acres
			 along the southeastern boundary of F.E. Warren Air Force Base, Cheyenne,
			 Wyoming, for the purpose of removing the property from the boundaries of the
			 installation and permitting the County to preserve the entire property for
			 healthcare facilities.
						(b)Consideration
							(1)In
			 generalAs consideration for the conveyance under subsection (a),
			 the County shall provide the United States consideration, whether by cash
			 payment, in-kind consideration as described under paragraph (2), or a
			 combination thereof, in an amount that is not less than the fair market value
			 of the conveyed real property, as determined by the Secretary.
							(2)In-kind
			 considerationIn-kind consideration provided by the County under
			 paragraph (1) may include the acquisition, construction, provision,
			 improvement, maintenance, repair, or restoration (including environmental
			 restoration), or combination thereof, of any facilities or infrastructure
			 relating to the security of F.E. Warren Air Force Base, that the Secretary
			 considers acceptable.
							(3)Relation to
			 other lawsSections 2662 and 2802 of title 10, United States
			 Code, shall not apply to any new facilities or infrastructure received by the
			 United States as in-kind consideration under paragraph (2).
							(4)Notice to
			 CongressThe Secretary shall provide written notification to the
			 congressional defense committees of the types and value of consideration
			 provided the United States under paragraph (1).
							(5)Treatment of
			 cash consideration receivedAny cash payment received by the
			 United States under paragraph (1) shall be deposited in the special account in
			 the Treasury established under subsection (b) of section 572 of title 40,
			 United States Code, and shall be available in accordance with paragraph
			 (5)(B)(ii) of such subsection.
							(c)Reversionary
			 interest
							(1)In
			 generalIf the Secretary
			 determines at any time that the County is not using the property conveyed under
			 subsection (a) in accordance with the purpose of the conveyance specified in
			 such subsection, all right, title, and interest in and to the property,
			 including any improvements thereon, shall revert, at the option of the
			 Secretary, to the United States, and the United States shall have the right of
			 immediate entry onto the property. Any determination of the Secretary under
			 this subsection shall be made on the record after an opportunity for a
			 hearing.
							(2)Release of
			 reversionary interestThe Secretary shall release, without
			 consideration, the reversionary interest retained by the United States under
			 paragraph (1) if—
								(A)F.E. Warren Air
			 Force Base, Cheyenne Wyoming, is no longer being used for Department of Defense
			 activities; or
								(B)the Secretary
			 determines that the reversionary interest is otherwise unnecessary to protect
			 the interests of the United States.
								(d)Payment of costs
			 of conveyance
							(1)Payment
			 requiredThe Secretary shall require the County to cover costs to
			 be incurred by the Secretary, or to reimburse the Secretary for costs incurred
			 by the Secretary, to carry out the conveyance under subsection (a) and
			 implement the receipt of in-kind consideration under paragraph (b), including
			 survey costs, appraisal costs, costs related to environmental documentation,
			 and other administrative costs related to the conveyance and receipt of in-kind
			 consideration. If amounts are received from the County in advance of the
			 Secretary incurring the actual costs, and the amount received exceeds the costs
			 actually incurred by the Secretary under this section, the Secretary shall
			 refund the excess amount to the County.
							(2)Treatment of
			 amounts receivedAmounts received as reimbursements under
			 paragraph (1) shall be credited to the fund or account that was used to cover
			 the costs incurred by the Secretary in carrying out the conveyance and
			 implementing the receipt of in-kind consideration. Amounts so credited shall be
			 merged with amounts in such fund or account and shall be available for the same
			 purposes, and subject to the same conditions and limitations, as amounts in
			 such fund or account.
							(e)Description of
			 Real PropertyThe exact acreage and legal description of the real
			 property to be conveyed under subsection (a) shall be determined by a survey
			 satisfactory to the Secretary.
						(f)Additional Terms
			 and ConditionsThe Secretary may require such additional terms
			 and conditions in connection with the conveyance under subsection (a) as the
			 Secretary considers appropriate to protect the interests of the United
			 States.
						2835.Land
			 conveyance, Lackland Air Force Base, Texas
						(a)Conveyance
			 authorizedThe Secretary of the Air Force may convey to an
			 eligible entity, all right, title, and interest of the United States to not
			 more than 250 acres of real property and associated easements and improvements
			 on Lackland Air Force Base, Texas, in exchange for real property adjacent to or
			 near the installation for the purpose of relocating and consolidating Air Force
			 tenants located on the former Kelly Air Force Base, Texas, onto the main
			 portion of Lackland Air Force Base.
						(b)Condition of
			 conveyanceThe conveyance under subsection (a) shall be subject
			 to the condition that the eligible entity accept the real property in its
			 condition at the time of the conveyance, commonly known as conveyance as
			 is and not subject to the requirements for covenants in deed under
			 section 120(h)(3) of the Comprehensive Environmental Response, Compensation,
			 and Liability Act of 1980 (42 U.S.C. 9620(h)(3)).
						(c)Eligible
			 entitiesA conveyance under this section may be made to the City
			 of San Antonio, Texas, or an organization or agency chartered or sponsored by
			 the local or State government.
						(d)ConsiderationAs
			 consideration for the conveyance under subsection (a), the eligible entity
			 shall provide the Air Force with real property or real property improvements,
			 or a combination of both, of equal value, as determined by the Secretary. If
			 the fair market value of the real property or real property improvements, or
			 combination thereof, is less than the fair market value of the real property to
			 be conveyed by the Air Force, the eligible entity shall provide cash payment to
			 the Air Force, or provide Lackland Air Force Base with in-kind consideration of
			 an amount equal to the difference in the fair market values. Any cash payment
			 received by the Air Force for the conveyance authorized by subsection (a) shall
			 be deposited in the special account described in section 2667(e) of title 10,
			 United States Code, and shall be available to the Secretary for the same uses
			 and subject to the same limitations as provided in that section.
						(e)Payment of
			 costs of conveyance
							(1)In
			 generalThe Secretary may require the eligible entity to cover
			 costs to be incurred by the Secretary, or to reimburse the Secretary for costs
			 incurred by the Secretary, to carry out the conveyances under this section,
			 including survey costs, costs related to environmental documentation, and other
			 administrative costs related to the conveyances. If amounts are collected from
			 the eligible entity in advance of the Secretary incurring the actual costs, and
			 the amount collected exceeds the costs actually incurred by the Secretary to
			 carry out the conveyance, the Secretary shall refund the excess amount to the
			 eligible entity.
							(2)Treatment of
			 amounts receivedAmounts received as reimbursement under
			 paragraph (1) shall be credited to the fund or account that was used to cover
			 the costs incurred by the Secretary in carrying out the conveyances. Amounts so
			 credited shall be merged with amounts in such fund or account, and shall be
			 available for the same purposes, and subject to the same conditions and
			 limitations, as amounts in such fund or account.
							(f)Description of
			 propertyThe exact acreage and legal description of the real
			 property to be conveyed under subsection (a) shall be determined by a survey
			 satisfactory to the Secretary.
						(g)Additional
			 terms and conditionsThe Secretary may require such additional
			 terms and conditions in connection with the conveyances under this section as
			 the Secretary considers appropriate to protect the interests of the United
			 States.
						2836.Land
			 conveyance, Haines Tank Farm, Haines, Alaska
						(a)Conveyance
			 authorizedThe Secretary of the Army may convey to the Chilkoot
			 Indian Association (in this section referred to as the
			 Association) all right, title, and interest of the United States
			 in and to a parcel of real property, including improvements thereon, consisting
			 of approximately 201 acres located at the former Haines Fuel Terminal (also
			 known as the Haines Tank Farm) in Haines, Alaska, for the purpose of permitting
			 the Association to develop a Deep Sea Port and for other industrial and
			 commercial development purposes. To the extent practicable, the Secretary is
			 encouraged to complete the conveyance by September 30, 2013, but not prior to
			 the date of completion of all obligations referenced in subsection (e).
						(b)ConsiderationAs
			 consideration for the conveyance under subsection (a), the Association shall
			 pay to the Secretary an amount equal to the fair market value of the property,
			 as determined by the Secretary. The determination of the Secretary shall be
			 final.
						(c)Reversionary
			 interestIf the Secretary determines at any time that the real
			 property conveyed under subsection (a) is not being used in accordance with the
			 purpose of the conveyance, all right, title, and interest in and to such real
			 property, including any improvements and appurtenant easements thereto, shall,
			 at the option of the Secretary, revert to and become the property of the United
			 States, and the United States shall have the right of immediate entry onto such
			 real property. A determination by the Secretary under this subsection shall be
			 made on the record after an opportunity for a hearing.
						(d)Payment of
			 costs of conveyances
							(1)Payment
			 requiredThe Secretary shall require the Association to cover
			 costs to be incurred by the Secretary, or to reimburse the Secretary for costs
			 incurred by the Secretary, to carry out the conveyance under subsection (a),
			 including survey costs, costs related to environmental documentation, and other
			 administrative costs related to the conveyance. If amounts are collected from
			 the Association in advance of the Secretary incurring the actual costs, and the
			 amount collected exceeds the costs actually incurred by the Secretary to carry
			 out the conveyance, the Secretary shall refund the excess amount to the
			 Association.
							(2)Treatment of
			 amounts receivedAmounts received as reimbursements under
			 paragraph (1) shall be credited to the fund or account that was used to cover
			 the costs incurred by the Secretary in carrying out the conveyance. Amounts so
			 credited shall be merged with amounts in such fund or account and shall be
			 available for the same purposes, and subject to the same conditions and
			 limitations, as amounts in such fund or account.
							(e)Savings
			 provisionThe Haines Tank Farm is currently under a remedial
			 investigation (RI) for petroleum, oil and lubricants contamination. Nothing in
			 this section shall be construed to affect or limit the application of, or any
			 obligation to comply with, any environmental law, including the National
			 Environmental Policy Act (42 U.S.C. 4321 et seq.), the Comprehensive
			 Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9601
			 et seq.) and the Solid Waste Disposal Act (42 U.S.C. 6901 et seq.).
						(f)Description of
			 propertyThe exact acreage and legal description of the real
			 property to be conveyed under this section shall be determined by a survey
			 satisfactory to the Secretary.
						(g)Additional term
			 and conditionsThe Secretary may require such additional terms
			 and conditions in connection with the conveyance under this section as the
			 Secretary considers appropriate to protect the interests of the United
			 States.
						2837.Land
			 conveyances of certain parcels in the Camp Catlin and Ohana Nui areas, Pearl
			 Harbor, Hawaii
						(a)Conveyances
			 authorizedThe Secretary of the Navy (the
			 Secretary) may convey to any person or entity leasing or licensing real
			 property located at Camp Catlin and Ohana Nui areas, Hawaii, as of the date of
			 the enactment of this Act (the lessee) all right, title, and
			 interest of the United States in and to the portion of such property that is
			 respectively leased or licensed by such person or entity for the purpose of
			 continuing the same functions as are being conducted on the property as of the
			 date of the enactment of this Act.
						(b)ConsiderationAs
			 consideration for a conveyance under subsection (a), the lessee shall provide
			 the United States, whether by cash payment, in-kind consideration, or a
			 combination thereof, an amount that is not less than the fair market of the
			 conveyed property, as determined pursuant to an appraisal acceptable to the
			 Secretary.
						(c)Exercise of
			 right To purchase property
							(1)Acceptance of
			 offerFor a period of 180 days beginning on the date the
			 Secretary makes a written offer to convey the property or any portion thereof
			 under subsection (a), the lessee shall have the exclusive right to accept such
			 offer by providing written notice of acceptance to the Secretary within the
			 specified 180-day time period. If the Secretary's offer is not so accepted
			 within the 180-day period, the offer shall expire.
							(2)Conveyance
			 deadlineIf a lessee accepts the offer to convey the property or
			 a portion thereof in accordance with paragraph (1), the conveyance shall take
			 place not later than 2 years after the date of the lessee’s written acceptance,
			 provided that the conveyance date may be extended for a reasonable period of
			 time by mutual agreement of the parties, evidenced by a written instrument
			 executed by the parties prior to the end of the 2-year period. If the lessee's
			 lease or license term expires before the conveyance is completed, the Secretary
			 may extend the lease or license term up to the date of conveyance, provided
			 that the lessee shall be required to pay for such extended term at the rate in
			 effect at the time it was declared excess property.
							(d)Payment of
			 costs of conveyances
							(1)Payment
			 requiredThe Secretary shall require the lessee to cover costs to
			 be incurred by the Secretary, or to reimburse the Secretary for costs incurred
			 by the Secretary, to carry out a conveyance under subsection (a), including
			 survey costs, related to the conveyance. If amounts are collected from the
			 lessee in advance of the Secretary incurring the actual costs, and the amount
			 collected exceeds the costs actually incurred by the Secretary to carry out the
			 conveyance, the Secretary shall refund the excess amount to the lessee.
							(2)Treatment of
			 amounts receivedAmounts received under paragraph (1) as
			 reimbursement for costs incurred by the Secretary to carry out a conveyance
			 under subsection (a) shall be credited to the fund or account that was used to
			 cover the costs incurred by the Secretary in carrying out the conveyance.
			 Amounts so credited shall be merged with amounts in such fund or account and
			 shall be available for the same purposes, and subject to the same conditions
			 and limitations, as amounts in such fund or account.
							(e)Description of
			 propertyThe exact acreage and legal description of any real
			 property to be conveyed under subsection (a) shall be determined by a survey
			 satisfactory to the Secretary.
						(f)Additional term
			 and conditionsThe Secretary may require such additional terms
			 and conditions in connection with a conveyance under subsection (a) as the
			 Secretary considers appropriate to protect the interests of the United
			 States.
						DOther
			 matters
					2841.Expansion of
			 First Sergeants Barracks Initiative
						(a)Expansion of
			 initiativeNot later than
			 September 30, 2011, the Secretary of the Army shall expand the First Sergeants
			 Barracks Initiative (FSBI) to include all Army installations in order to
			 improve the quality of life and living environments for single soldiers.
						(b)Progress
			 reportsNot later than
			 February 15, 2010, and February 15, 2011, the Secretary of the Army shall
			 submit to Congress a report describing the progress made in expanding the First
			 Sergeants Barracks Initiative to all Army installations, including whether the
			 Secretary anticipates meeting the deadline imposed by subsection (a).
						XXIXOverseas contingency operations military
			 construction authorizations
				2901.Authorized Army construction and land
			 acquisition projects
					(a)Outside the United StatesUsing amounts appropriated pursuant to the
			 authorization of appropriations in subsection (b)(1), the Secretary of the Army
			 may acquire real property and carry out military construction projects to
			 construct or renovate warrior transition unit facilities at the installations
			 or locations outside the United States set forth in the following table:
						
							Army: Outside the United States
							
								
									CountryInstallation or LocationAmount
									
								
								
									VariousVarious locations$854,600,000
									
								
							
						
					(b)Authorization of
			 appropriationsFunds are
			 hereby authorized to be appropriated for fiscal years beginning after September
			 30, 2009, for military construction, land acquisition, and military family
			 housing functions of the Department of the Army in the total amount of
			 $930,484,000, as follows:
						(1)For military construction projects outside
			 the United States authorized by subsection (a), $854,600,000.
						(2)For architectural and engineering services
			 and construction design under section 2807 of title 10, United States Code,
			 $75,884,000.
						(c)Report required before commencing certain
			 projectsFunds may not be
			 obligated for the projects authorized by this section until 14 days after the
			 date on which the Secretary of Defense submits to the congressional defense
			 committees a report containing a detailed justification for the
			 projects.
					2902.Authorized Air Force construction and land
			 acquisition projects
					(a)Outside the United StatesUsing amounts appropriated pursuant to the
			 authorization of appropriations in subsection (b)(1), the Secretary of the Air
			 Force may acquire real property and carry out military construction projects to
			 construct or renovate warrior transition unit facilities at the installations
			 or locations outside the United States set forth in the following table:
						
							Air Force: Outside the United States
							
								
									CountryInstallation or LocationAmount
									
								
								
									VariousVarious locations$439,500,000
									
								
							
						
					(b)Authorization of
			 appropriationsSubject to
			 section 2825 of title 10, United States Code, funds are hereby authorized to be
			 appropriated for fiscal years beginning after September 30, 2009, for military
			 construction, land acquisition, and military family housing functions of the
			 Department of the Air Force in the total amount of $474,500,000, as
			 follows:
						(1)For military construction projects outside
			 the United States authorized by subsection (a), $439,500,000.
						(2)For architectural and engineering services
			 and construction design under section 2807 of title 10, United States Code,
			 $35,000,000.
						(c)Report required before commencing certain
			 projectsFunds may not be
			 obligated for the projects authorized by this section until 14 days after the
			 date on which the Secretary of Defense submits to the congressional defense
			 committees a report containing a detailed justification for the
			 projects.
					
	
		
			Passed the Senate
			 July 23, 2009.
			
			Secretary.
		
	
	
	
